     Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 1 of 53




 1    David C. Marcus (SBN 158704)
      david.marcus@wilmerhale.com
 2    Christopher T. Casamassima (SBN 211280)
      chris.casamassima@wilmerhale.com
 3    Nicholas G. Purcell (SBN 313632)
      nick.purcell@wilmerhale.com
 4    WILMER CUTLER PICKERING
      HALE AND DORR LLP
 5    350 South Grand Avenue, Suite 2100
      Los Angeles, CA 90071
 6    Telephone: +1 213 443 5300
      Facsimile: +1 213 443 5400
 7
      Alan E. Schoenfeld (admitted pro hac vice)
 8    alan.schoenfeld@wilmerhale.com
      WILMER CUTLER PICKERING
 9    HALE AND DORR LLP
      7 World Trade Center
10    250 Greenwich Street
      New York, NY 10007
11    Telephone: +1 212 230 8800
      Facsimile: +1 212 230 8888
12
      Attorneys for Defendant
13    FIDELITY INVESTMENTS CHARITABLE
      GIFT FUND
14

15

16                            UNITED STATES DISTRICT COURT

17                          NORTHERN DISTRICT OF CALIFORNIA

18                                 SAN FRANCISCO DIVISION

19

20   EMILY FAIRBAIRN and                           Case No. 3:18-cv-04881-JSC
     MALCOLM FAIRBAIRN,
21                                                 DEFENDANT FIDELITY INVESTMENTS
           Plaintiffs,                             CHARITABLE GIFT FUND’S ANSWER TO
22                                                 PLAINTIFFS’ COMPLAINT
               v.
23
     FIDELITY INVESTMENTS
24   CHARITABLE GIFT FUND,

25         Defendant.

26

27

28
     Case No. 3:18-cv-04881-JSC                                  DEFENDANT’S ANSWER TO
                                                                  PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 2 of 53




 1          Defendant Fidelity Investments Charitable Gift Fund (“Fidelity Charitable”), by and

 2   through its undersigned counsel, hereby answers and responds as follows to the Complaint for

 3   misrepresentation, breach of contract, estoppel, negligence, and violation of California’s Unfair

 4   Competition Law, California Business & Professions Code §§ 17200, et seq. (“Complaint”) filed

 5   by Plaintiffs Malcolm Fairbairn and Emily Fairbairn (“Plaintiffs”) in the above-captioned action

 6   (“Action”).

 7          Fidelity Charitable denies each and every allegation in the Complaint, including without

 8   limitation allegations appearing in headings, subheadings, and footnotes, except as expressly

 9   admitted herein, and specifically denies that Plaintiffs are entitled to the relief sought in their

10   Prayer for Relief. Fidelity Charitable reserves the right to amend and/or supplement this Answer.

11                              ANSWER TO SPECIFIC ALLEGATIONS

12   COMPLAINT ¶ 1:

13          Private charitable giving is critically important to funding public and social goods in the

14   United States. Over the last decade, a new vehicle for making these charitable contributions has

15   come to prominence: the commercial donor advised fund or “DAF.”

16   ANSWER TO COMPLAINT ¶ 1:

17          No response is required to Paragraph 1, which purports to describe private charitable giving

18   and its role in society, as well as the purported “commercial” donor advised fund (“DAF”). To the

19   extent a response is required, Fidelity Charitable admits that a DAF is a vehicle for public charitable

20   giving. Fidelity Charitable lacks sufficient knowledge or information regarding the remaining

21   allegations in this Paragraph to form a belief as to their truth and therefore denies them on that basis.

22   Fidelity Charitable specifically denies there is any legal significance to Plaintiffs’ characterization

23   of a DAF as a “commercial” DAF.

24   COMPLAINT ¶ 2:

25          Commercial DAFs are a special type of financial account that individual donors open at a

26   501(c)(3) nonprofit organization that has been created by a for-profit financial institution. When

27   donors contribute assets to their DAF account, the nonprofit organization takes legal title to the

28   assets, but donors choose how funds are invested and ultimately distributed to charitable
                                              2
      Case No. 3:18-cv-04881-JSC                                DEFENDANT’S ANSWER TO
                                                                  PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 3 of 53




 1   organizations. The National Philanthropic Trust describes DAFs as a kind of “charitable savings

 2   account.”

 3   ANSWER TO COMPLAINT ¶ 2:

 4          No response is required to Paragraph 2, which purports to describe DAFs. To the extent a

 5   response is required, Fidelity Charitable admits that a DAF is a type of charitable account whereby

 6   a nonprofit organization takes title to assets donated by a donor. Such a donation to Fidelity

 7   Charitable is irrevocable and the assets are owned and controlled by Fidelity Charitable after the

 8   donation. Fidelity Charitable further admits that donors can advise how the funds in a DAF account

 9   are invested from among a variety of options and that donors may advise as to the distribution of

10   funds in a DAF account to appropriate charitable organizations. Fidelity Charitable specifically

11   denies there is any legal significance to Plaintiffs’ characterization of a DAF as a “commercial”

12   DAF.

13   COMPLAINT ¶ 3:

14           As of 2016, DAF accounts held more than $85 billion in assets. The nation’s largest sponsor,

15   Defendant Fidelity Investments Charitable Gift Fund (“Fidelity Charitable”), has more than $16

16   billion under management. It receives more donations than any charity—DAF or otherwise.

17   ANSWER TO COMPLAINT ¶ 3:

18          No response is required to Paragraph 3, which purports to provide statistics on DAF

19   accounts. To the extent a response is required, Fidelity Charitable admits that it had more than $16

20   billion in net assets at the beginning of the fiscal year ended June 30, 2017. Fidelity Charitable

21   lacks sufficient knowledge or information regarding the remaining allegations in this Paragraph to

22   form a belief as to their truth and therefore denies them on that basis.

23   COMPLAINT ¶ 4:

24          Although commercial DAFs may help advance important charitable purposes, they also

25   generate enormous profits for the financial institutions that are affiliated with them. The nonprofit

26   organizations that sponsor DAFs charge donors a management fee for maintaining an account, and

27   the sponsors in turn pay significant fees to their affiliated financial institutions for a broad range of

28   services. Moreover, DAF assets are generally held in proprietary funds from which the financial
                                                  3
       Case No. 3:18-cv-04881-JSC                                     DEFENDANT’S ANSWER TO
                                                                         PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 4 of 53




 1   institutions generate additional profits.

 2   ANSWER TO COMPLAINT ¶ 4:

 3          No response is required to Paragraph 4, which purports to describe DAFs generally and their

 4   purpose for the financial institutions that are affiliated with them. To the extent a response is

 5   required, the allegations in this Paragraph pertain to unspecified DAFs and financial institutions,

 6   and Fidelity Charitable therefore lacks sufficient knowledge or information regarding the

 7   allegations in this Paragraph to form a belief as to their truth and therefore denies them on that basis.

 8   Fidelity Charitable denies that it charges donors a management fee. Fidelity Charitable specifically

 9   denies there is any legal significance to Plaintiffs’ characterization of a DAF as a “commercial”

10   DAF.

11   COMPLAINT ¶ 5:

12          To fuel their growth, commercial DAFs have increasingly targeted wealthy donors with

13   complex assets. This has led to intense competition among the largest commercial DAFs. To

14   succeed, DAF sponsors must convince individuals considering a donation of complex, non-cash

15   assets that they have the sophistication and personalized service to implement the donation in a

16   manner and on terms that advance the donor’s objectives.

17   ANSWER TO COMPLAINT ¶ 5:

18          No response is required to Paragraph 5, which purports to describe competition among and

19   motivations of unspecified DAF sponsors. To the extent a response is required, Fidelity Charitable

20   lacks sufficient knowledge or information regarding the allegations in this Paragraph to form a

21   belief as to their truth and therefore denies them on that basis. Fidelity Charitable specifically

22   denies there is any legal significance to Plaintiffs’ characterization of a DAF as a “commercial”

23   DAF.

24   COMPLAINT ¶ 6:

25          This case is about Fidelity Charitable making false promises to secure a $100 million

26   donation from Plaintiffs Emily and Malcolm Fairbairn in late December 2017—and then

27   outrageously mishandling the donation, costing the Fairbairns millions of dollars and severely

28   impairing their ability to support important charitable causes.
                                                      4
      Case No. 3:18-cv-04881-JSC                                            DEFENDANT’S ANSWER TO
                                                                             PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 5 of 53




 1   ANSWER TO COMPLAINT ¶ 6:

 2             Fidelity Charitable denies the allegations in Paragraph 6.

 3   COMPLAINT ¶ 7:

 4             Like many wealthy donors, the Fairbairns made their donation using a combination of cash

 5   and other assets—including 1.93 million shares in a publicly traded company called Energous. The

 6   Fairbairns were angel investors in the company, and they remain sizeable stakeholders today.

 7   ANSWER TO COMPLAINT ¶ 7:

 8             Fidelity Charitable admits that the Fairbairns donated cash and other assets, including

 9   approximately 1.93 million shares in a publicly traded company called Energous.              Fidelity

10   Charitable lacks sufficient knowledge or information regarding the remaining allegations in this

11   Paragraph to form a belief as to their truth and therefore denies them on that basis.

12   COMPLAINT ¶ 8:

13             The Fairbairns could have made their donation to JP Morgan, with whom they had long

14   enjoyed a positive relationship and where they had already established a $20 million DAF. JP

15   Morgan allows donors to “[a]dvise on the timing and rate at which the donated securities are

16   liquidated.” JP Morgan Charitable, Introducing the J.P. Morgan Charitable Giving Fund at 2

17   (2017).

18   ANSWER TO COMPLAINT ¶ 8:

19             Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

20   this Paragraph to form a belief as to their truth and therefore denies them on that basis.

21   COMPLAINT ¶ 9:

22             But Fidelity Charitable aggressively promoted itself as the best choice for the Fairbairns’

23   charitable giving in 2017. With respect to the Energous stock in particular, Fidelity Charitable made

24   a number of personalized promises: (1) it would employ sophisticated, state-of-the-art methods for

25   liquidating large blocks of stock, (2) it would not trade more than 10% of the daily trading volume

26   of Energous shares, (3) it would allow the Fairbairns to advise on a price limit (i.e., a point below

27   which it would not sell without first consulting the Fairbairns), and (4) it would not liquidate any

28   shares until the beginning of 2018.
                                                        5
      Case No. 3:18-cv-04881-JSC                                            DEFENDANT’S ANSWER TO
                                                                             PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 6 of 53




 1   ANSWER TO COMPLAINT ¶ 9:

 2          Fidelity Charitable denies the allegations in Paragraph 9.

 3   COMPLAINT ¶ 10:

 4          But after the Fairbairns donated the 1.93 million shares, Fidelity Charitable promptly—and

 5   egregiously—broke each of its promises. It (1) liquidated the entire block of shares in a three-hour

 6   window on December 29, (2) accounting for 16% of the day’s exchange-traded volume and an

 7   incredible 35% of the volume over the three-hour trading window, (3) using inappropriate

 8   methodologies that caused its own trades to compete against each other and drive the share price

 9   down still further, (4) without even telling the Fairbairns it was happening, let alone allowing them

10   to advise on a price limit.

11   ANSWER TO COMPLAINT ¶ 10:

12          Fidelity Charitable admits that on December 29, 2017, it sold 1,931,985 shares of Energous

13   stock irrevocably donated by plaintiffs to Fidelity Charitable, as Fidelity Charitable was entitled to

14   do, and denies the remaining allegations in Paragraph 10.

15   COMPLAINT ¶ 11:

16          The catastrophic result was a 30% run-down of the stock’s value—leaving the Fairbairns

17   with tens of millions less to direct to charitable causes, and reducing the size of their tax deduction

18   by millions more.

19   ANSWER TO COMPLAINT ¶ 11:

20          Fidelity Charitable denies the allegations in Paragraph 11.

21   COMPLAINT ¶ 12:

22          To make matters worse, in stark contrast to its pre-donation solicitousness, Fidelity

23   Charitable has refused to provide the Fairbairns even a basic explanation or documentation of what

24   went wrong. The Fairbairns have sought information about the liquidation, relevant internal

25   policies, and the compensation that Fidelity Charitable, its affiliated companies, and its employees

26   received from this transaction. But Fidelity Charitable has stonewalled them completely.

27   ANSWER TO COMPLAINT ¶ 12:

28         Fidelity Charitable denies the allegations in Paragraph 12.
                                                    6
      Case No. 3:18-cv-04881-JSC                                       DEFENDANT’S ANSWER TO
                                                                        PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 7 of 53




 1   COMPLAINT ¶ 13:

 2          Perhaps that is because Fidelity Charitable believes it is too large and powerful to be held

 3   to account. Alternatively, perhaps divulging this information would reveal systemic undermining

 4   of donors’ and charities’ interests for the benefit of Fidelity Charitable and its affiliated companies.

 5   Indeed, given the deep conflict of interest and the immense incentives Fidelity Charitable faced to

 6   immediately liquidate the Energous shares at whatever cost to the Fairbairns, the misconduct in this

 7   case likely goes far beyond mere incompetence.

 8   ANSWER TO COMPLAINT ¶ 13:

 9          Fidelity Charitable denies the allegations in Paragraph 13.

10   COMPLAINT ¶ 14:

11          Whatever the explanation, the Fairbairns bring this lawsuit to uncover it, and to obtain

12   appropriate relief.

13   ANSWER TO COMPLAINT ¶ 14:

14          No response is required to Paragraph 14, which purports to identify the motivations of

15   Plaintiffs in bringing this lawsuit. To the extent a response is required, Fidelity Charitable denies

16   the allegations in Paragraph 14.

17                                      JURISDICTION AND VENUE

18   COMPLAINT ¶ 15:

19          This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because the amount

20   in controversy exceeds $75,000, exclusive of interest and costs, and there is complete diversity of

21   citizenship between the parties.

22   ANSWER TO COMPLAINT ¶ 15:

23          No response is required to Paragraph 15, which consists of conclusions of law. To the extent

24   a response is required, Fidelity Charitable admits the Court has jurisdiction over this matter.

25   COMPLAINT ¶ 16:

26          This Court has jurisdiction over Defendant Fidelity Charitable because it conducts

27   significant business operations in the State of California, and nearly all of the actions giving rise to

28   this case took place in the State of California. Fidelity Charitable accordingly has sufficient
                                                  7
       Case No. 3:18-cv-04881-JSC                                     DEFENDANT’S ANSWER TO
                                                                        PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 8 of 53




 1   minimum contacts with this forum arising out of the actions that injured the Fairbairns to warrant

 2   this Court’s exercise of jurisdiction.

 3   ANSWER TO COMPLAINT ¶ 16:

 4           No response is required to Paragraph 16, which consists of conclusions of law. To the extent

 5   a response is required, Fidelity Charitable admits the Court has personal jurisdiction over Fidelity

 6   Charitable.

 7   COMPLAINT ¶ 17:

 8           Venue is proper in this district under 28 U.S.C. § 1391 because Fidelity Charitable resides

 9   there and a substantial part of the events and omissions giving rise to this action occurred in this

10   district.

11   ANSWER TO COMPLAINT ¶ 17:

12           No response is required to Paragraph 17, which consists of conclusions of law. To the extent

13   a response is required, Fidelity Charitable admits the propriety of venue.

14                                                PARTIES

15   COMPLAINT ¶ 18:

16           Plaintiffs Emily and Malcolm Fairbairn are residents of California. Through two of their

17   entities, the Fairbairns were owners of the 1.93 million shares of Energous Corporation that are the

18   subject of this lawsuit.

19   ANSWER TO COMPLAINT ¶ 18:

20           Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

21   Paragraph 18 to form a belief as to their truth and therefore denies them on that basis.

22   COMPLAINT ¶ 19:

23           Defendant Fidelity Charitable is a Massachusetts 501(c)(3) non-profit corporation with its

24   principal place of business in Massachusetts. Fidelity Charitable is the nation’s largest DAF

25   sponsor. Of the approximately $85 billion in total assets held in DAF accounts, Fidelity Charitable

26   holds $16 billion (nearly 20%).

27   ANSWER TO COMPLAINT ¶ 19:

28         Fidelity Charitable admits that it is a Massachusetts 501(c)(3) non-profit corporation.
                                                  8
      Case No. 3:18-cv-04881-JSC                                   DEFENDANT’S ANSWER TO
                                                                      PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 9 of 53




 1   Fidelity Charitable further admits that it is the nation’s largest DAF sponsor and had net assets at

 2   the beginning of the fiscal year ended June 30, 2017 of approximately $16 billion. Fidelity

 3   Charitable denies that its principal place of business is in Massachusetts. Fidelity Charitable lacks

 4   sufficient knowledge or information regarding the remaining allegations in this Paragraph to form

 5   a belief as to their truth and therefore denies them on that basis.

 6                                      FACTUAL ALLEGATIONS

 7   SUBHEADING A

 8          Commercial DAFs Like Fidelity Charitable Have Become A Major Vehicle For Private

 9   Charitable Giving

10   ANSWER TO SUBHEADING A

11          No response is required to Subheading A, which purports to describe the role of commercial

12   DAFs in private charitable giving. Fidelity Charitable specifically denies there is any legal

13   significance to Plaintiffs’ characterization of a DAF as a “commercial” DAF.

14   COMPLAINT ¶ 20:

15          In recent years, commercial DAFs have become an increasingly popular vehicle for

16   charitable giving, largely because they fill a gap in the otherwise stark landscape of philanthropic

17   vehicles. Outside of DAFs, donors have two basic, and very different, options to accomplish their

18   philanthropic goals. They can either engage in private philanthropy, exemplified by the creation of

19   a private foundation, or they can give directly to a public charity that is already in existence.

20   ANSWER TO COMPLAINT ¶ 20:

21          No response is required to Paragraph 20, which purports to describe the role of

22   “commercial” DAFs in charitable giving. To the extent a response is required, Fidelity Charitable

23   lacks sufficient knowledge or information regarding the allegations in this Paragraph to form a

24   belief as to their truth and therefore denies them on that basis.     Fidelity Charitable specifically

25   denies there is any legal significance to Plaintiffs’ characterization of a DAF as a “commercial”

26   DAF.

27   COMPLAINT ¶ 21:

28         Private foundations give donors complete control over their charitable giving—donors can
                                                 9
      Case No. 3:18-cv-04881-JSC                                      DEFENDANT’S ANSWER TO
                                                                        PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 10 of 53




 1   contribute assets at any time (and thus receive an immediate personal tax benefit), but then spread

 2   the distribution of those assets to charitable causes over a longer period.

 3   ANSWER TO COMPLAINT ¶ 21:

 4          No response is required to Paragraph 21, which purports to describe the functioning of

 5   unnamed private foundations. To the extent a response is required, Fidelity Charitable lacks

 6   sufficient knowledge or information regarding the remaining allegations in this Paragraph to form

 7   a belief as to their truth and therefore denies them on that basis. Fidelity Charitable further denies

 8   the allegations in this Paragraph to the extent they assert legal conclusions.

 9   COMPLAINT ¶ 22:

10          But private foundations are expensive to set up and maintain. Moreover, given the lack of

11   oversight—and the resulting potential for abuse by individuals hoping to avoid taxes—Congress

12   has imposed limits on the tax benefits available for donations to private foundations. For example,

13   whereas a donor may deduct the full fair market value of an appreciated stock when that stock is

14   given directly to an existing public charity, the donor may deduct only her cost basis in the stock

15   (i.e., the amount she originally paid) if she gives it to a private foundation.

16   ANSWER TO COMPLAINT ¶ 22:

17          No response is required to Paragraph 22, which purports to describe the functioning of

18   unnamed private foundations, their regulation by Congress, and the application of tax law to such

19   unnamed entities. Accordingly, Fidelity Charitable lacks sufficient knowledge or information

20   regarding the allegations in this Paragraph to form a belief as to their truth and therefore denies

21   them on that basis. Fidelity Charitable further denies the allegations in this Paragraph to the extent

22   they assert legal conclusions.

23   COMPLAINT ¶ 23:

24          Instead of setting up a private foundation, donors can give directly to existing public

25   charities. This has the obvious advantage of immediately benefiting social goods that depend on

26   philanthropy to function. Additionally, as noted, direct donations receive favorable tax treatment

27   compared to donations into private foundations.

28
                                                       10
      Case No. 3:18-cv-04881-JSC                                            DEFENDANT’S ANSWER TO
                                                                             PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 11 of 53




 1   ANSWER TO COMPLAINT ¶ 23:

 2          No response is required to Paragraph 22, which purports to describe the role and functioning

 3   of unnamed public charities generally. Accordingly, to the extent a response is required, Fidelity

 4   Charitable lacks sufficient knowledge or information regarding the allegations in this Paragraph to

 5   form a belief as to their truth and therefore denies them on that basis. Fidelity Charitable further

 6   denies the allegations in this Paragraph to the extent they assert legal conclusions.

 7   COMPLAINT ¶ 24:

 8          But giving directly to public charities eliminates the donor’s ability to control the timing of

 9   donations relative to the donor’s broader financial and philanthropic objectives. For example, some

10   public charities are unable or unwilling to accept a donation of appreciated stock or an even more

11   complex asset. Or a donor may wish to ensure that her large donation is used over time, but the

12   charity may lack the ability or willingness to accommodate that desire. At the simplest level, it may

13   be tax-efficient for a donor to make a large donation at one particular point in time, but the donor

14   may not yet know where that money will do the most good.

15   ANSWER TO COMPLAINT ¶ 24:

16          No response is required to Paragraph 24, which purports to describe the disadvantages of

17   donating to public charities and describes hypothetical situations. To the extent a response is

18   required, Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

19   this Paragraph to form a belief as to their truth and therefore denies them on that basis. Fidelity

20   Charitable further denies the allegations in this Paragraph to the extent they assert legal conclusions.

21   COMPLAINT ¶ 25:

22          DAFs have come to prominence because they hit a sweet spot between private giving via

23   the paradigmatic vehicle of a private foundation and direct giving to an already-existing public

24   charity.

25   ANSWER TO COMPLAINT ¶ 25:

26          No response is required to Paragraph 25, which purports to compare DAFs to private

27   foundations and public charities. To the extent a response is required, Fidelity Charitable lacks the

28   knowledge or information regarding the allegations in this Paragraph sufficient to form a belief as
                                                  11
      Case No. 3:18-cv-04881-JSC                                       DEFENDANT’S ANSWER TO
                                                                          PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 12 of 53




 1   to their truth and therefore denies them on that basis. Fidelity Charitable further denies the

 2   allegations in this Paragraph to the extent they assert legal conclusions and are vague and

 3   ambiguous, including Plaintiffs’ allegation regarding a “sweet spot.”

 4   COMPLAINT ¶ 26:

 5          DAFs have existed in some form since the 1930s, but for decades were little utilized. As

 6   recently as 1995, DAF accounts held only around $2.4 billion in assets, compared to $85 billion in

 7   2016. In recent years, however, for-profit financial institutions like the ones affiliated with Fidelity

 8   Charitable have learned to leverage DAFs’ unique characteristics to bridge the gap between private

 9   foundations and direct giving. And once these financial institutions recognized the opportunity this

10   presented, “a number of [them] . . . formed charitable corporations for the principal purpose of

11   offering donor advised funds, sometimes referred to as ‘commercial’ donor advised funds.” H.R.

12   Rep. No. 109-455, at 180 (2006).

13   ANSWER TO COMPLAINT ¶ 26:

14          No response is required to Paragraph 26, which purports to describe the history of DAF

15   accounts generally. To the extent a response is required, Fidelity Charitable admits that DAFs have

16   existed for decades, and that there has been significant growth in the amount of donated assets held

17   by DAFs. Fidelity Charitable further answers that it lacks sufficient knowledge or information

18   regarding the remaining allegations in this Paragraph to form a belief as to their truth and therefore

19   denies them on that basis.

20   COMPLAINT ¶ 27:

21          In a nutshell, commercial DAFs work as follows. Donors create an account with a

22   sponsoring organization, here Fidelity Charitable, formed by a financial institution. When donors

23   contribute assets to fund their DAF account, the sponsoring organization takes legal title to the

24   assets, but it guarantees donors a right to choose how the DAF account’s funds are invested and a

25   robust right to “advise” about how the funds will ultimately be distributed to existing public

26   charities. Federal law requires DAFs to give donors “advisory privileges with respect to the

27   distribution or investment of amounts” held in the account. 26 U.S.C. § 4966(d)(2).

28
                                                      12
      Case No. 3:18-cv-04881-JSC                                            DEFENDANT’S ANSWER TO
                                                                             PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 13 of 53




 1   ANSWER TO COMPLAINT ¶ 27:

 2          No response is required to Paragraph 27, which consists of conclusions of law and purports

 3   to describe the functioning of unnamed DAF accounts generally. To the extent a response is

 4   required, Fidelity Charitable admits that donors to Fidelity Charitable may advise on the investment

 5   of donated assets among a variety of options and that donors may advise Fidelity Charitable on the

 6   distribution of those funds to appropriate charities. Fidelity Charitable further denies the allegations

 7   in this Paragraph to the extent they assert such advisory rights are “robust,” which term is vague

 8   and ambiguous. Fidelity Charitable lacks sufficient knowledge or information regarding the

 9   remaining allegations in this Paragraph to form a belief as to their truth and therefore denies them

10   on that basis. Fidelity Charitable specifically denies there is any legal significance to Plaintiffs’

11   characterization of a DAF as a “commercial” DAF.

12   COMPLAINT ¶ 28:

13          The IRS Guidesheet on DAFs sets the baseline for donors’ advisory rights as “the right of a

14   donor to provide noncompulsory recommendations, suggestions or consultative advice” about the

15   disposition or investment of funds in the donor’s account. Internal Revenue Service, Donor-Advised

16   Funds Guide Sheet Explanation at 8 (July 31, 2008).

17   ANSWER TO COMPLAINT ¶ 28:

18          No response is required to Paragraph 28, which purports to describe the IRS Guide Sheet’s

19   statement on DAF accounts. To the extent a response is required, Fidelity Charitable denies

20   Plaintiffs’ characterization of the advisory rights as “baseline,” which term is vague and ambiguous.

21   Fidelity Charitable further answers that, to the extent that the allegations in Paragraph 28 are based

22   on the text of written documents, Fidelity Charitable admits that, to the extent such allegations

23   accurately quote the text of the documents, such text exists, and otherwise denies them.

24   COMPLAINT ¶ 29:

25          But a sponsoring organization has latitude to offer donors stronger advisory rights, short of

26   allowing them to retain legal title to the funds. Fidelity Charitable gives account holders particularly

27   robust advisory rights over the funds they contribute.

28          a.    Fidelity Charitable holds funds in a dedicated account—and ultimately donates them
                                                   13
      Case No. 3:18-cv-04881-JSC                                       DEFENDANT’S ANSWER TO
                                                                         PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 14 of 53




 1   to charitable organizations—in the donor’s name.

 2          b.      The donor has exclusive advisory rights over the funds—Fidelity Charitable cannot

 3   allow anyone else to dictate where they are donated.

 4          c.      Nor can Fidelity Charitable itself even make grants or otherwise take money out of

 5   an account without action from the donor.

 6          d.      Fidelity Charitable retains only a veto power over a donor’s decisions, which it will

 7   exercise only when the donor attempts to use the money for an improper or non-charitable purpose.

 8   ANSWER TO COMPLAINT ¶ 29:

 9          No response is required to Paragraph 29, which consists of conclusions of law. To the extent

10   a response is required, Fidelity Charitable denies that it gives account holders “particularly robust”

11   advisory rights over the funds they contribute as that term is vague and ambiguous. Fidelity

12   Charitable further admits that the funds in Fidelity Charitable DAF accounts are owned and

13   controlled by Fidelity Charitable, not by a donor; a donor to a Fidelity Charitable DAF has certain

14   advisory rights regarding the investment and distribution of the funds. Fidelity Charitable denies

15   the remaining allegations in Paragraph 29.

16   COMPLAINT ¶ 30:

17          Thus, although Fidelity Charitable holds title to the money and serves as a genuine check to

18   make sure donors give to proper organizations, donors’ rights are strikingly broad.

19   ANSWER TO COMPLAINT ¶ 30:

20          No response is required to Paragraph 30, which consists of conclusions of law. To the extent

21   a response is required, Fidelity Charitable admits that it holds title to the assets in the Fidelity

22   Charitable DAFs. Fidelity Charitable denies Plaintiffs’ characterization of Fidelity Charitable’s

23   role with respect to donors and denies Plaintiffs’ characterization of donors’ rights as “strikingly

24   broad,” as that term is vague and ambiguous.

25   COMPLAINT ¶ 31:

26          But at the same time, because Fidelity Charitable and other DAF sponsors are required to

27   ensure that funds are ultimately distributed to legitimate charitable organizations, donors who give

28   to a DAF receive the same tax benefit they would for giving directly to an existing public charity
                                                  14
       Case No. 3:18-cv-04881-JSC                                      DEFENDANT’S ANSWER TO
                                                                         PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 15 of 53




 1   in the first instance.

 2   ANSWER TO COMPLAINT ¶ 31:

 3           No response is required to Paragraph 31, which consists of conclusions of law. To the extent

 4   a response is required, Fidelity Charitable admits that donors who make a completed gift to a DAF

 5   and satisfy other legal requirements may receive tax deductions for their donations but lacks

 6   information and belief regarding whether such alleged benefits would be “the same” as other

 7   benefits and therefore deny the allegations in Paragraph 31 on that basis.

 8   SUBHEADING B

 9           Fidelity Charitable Has Dominated The DAF Market—And Generated Enormous Profits

10   For Its Associated Financial Institution—By Convincing Donors Like the Fairbairns To Donate

11   Complex Assets.

12   ANSWER TO SUBHEADING B

13           Fidelity Charitable admits that donors have donated complex assets to Fidelity Charitable.

14   Fidelity Charitable denies the remaining allegations in Subheading B.

15   COMPLAINT ¶ 32:

16           Commercial DAFs do more than help facilitate charitable giving by donors, however. They

17   also generate incredible profits for their associated financial institutions. As one commentator has

18   put it: “To be sure, Fidelity’s interest in Fidelity Charitable is not wholly charitable. While your

19   funds sit in a DAF waiting to be disbursed, they’re invested in the market. And if they’re in

20   Fidelity’s DAF, they’ll be invested in Fidelity’s funds.” Felix Salmon, The Disrupter: How Fidelity

21   and its donor-advised fund are shaking up charitable giving for the better, Slate (May 5, 2018).

22   ANSWER TO COMPLAINT ¶ 32:

23           No response is required to Paragraph 32, which purports to describe how purported

24   “commercial” DAFs are managed. To the extent a response is required, Fidelity Charitable denies

25   Plaintiffs’ characterization of DAFs and otherwise denies the remaining allegations of Paragraph

26   32. Fidelity Charitable further answers that, to the extent that the allegations in Paragraph 32 are

27   based on the text of written documents, Fidelity Charitable admits that, to the extent such allegations

28   accurately quote the text of the documents, such text exists, and otherwise denies them. Fidelity
                                                   15
      Case No. 3:18-cv-04881-JSC                                        DEFENDANT’S ANSWER TO
                                                                           PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 16 of 53




 1   Charitable specifically denies there is any legal significance to Plaintiffs’ characterization of a DAF

 2   as a “commercial” DAF.

 3   COMPLAINT ¶ 33:

 4          No DAF sponsor has proved as lucrative to its associated financial institution as Fidelity

 5   Charitable.

 6          Fidelity Charitable, which was founded in 1991, had an absolutely astonishing $5.4

 7          billion of revenue in 2015, the vast majority of which came from its $4.6 billion in

 8          fresh contributions. That is twice the size of the Red Cross, and more than 14 times

 9          as much as the Museum of Modern Art. More impressively, revenues rose 23

10          percent, or more than $1 billion, from the $4.4 billion in 2014 revenues. Go back to

11          2011, and the amount was just $1.9 billion; in 2005, Fidelity Charitable’s revenues

12          were below $1 billion. In terms of sheer growth, no other institution comes close.

13          Id.

14   ANSWER TO COMPLAINT ¶ 33:

15          Fidelity Charitable answers that, to the extent that the allegations in Paragraph 33 are based

16   on the text of a written document, Fidelity Charitable admits that, to the extent such allegations

17   accurately quote the text of the document, such text exists. Fidelity Charitable further answers that

18   it lacks sufficient knowledge or information regarding the Paragraph’s comparisons of Fidelity

19   Charitable to other unnamed “DAF sponsor[s]” and “financial institution[s]” to form a belief as to

20   their truth and therefore denies them on that basis.

21   COMPLAINT ¶ 34:

22          Fidelity Charitable has generated its astonishing growth by focusing on more than just cash

23   donations. Fidelity Charitable, Fidelity Charitable 2018 Giving Report at 2 (2018) (“Sixty one

24   percent of 2017 contributions to Fidelity Charitable were non-cash assets.”).

25   ANSWER TO COMPLAINT ¶ 34:

26          Fidelity Charitable admits that sixty one percent of 2017 contributions to Fidelity Charitable

27   were non-cash assets. Fidelity Charitable denies Plaintiffs’ characterization of its growth as

28   “astonishing.”
                                                      16
      Case No. 3:18-cv-04881-JSC                                           DEFENDANT’S ANSWER TO
                                                                            PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 17 of 53




 1   COMPLAINT ¶ 35:

 2           Like its major competitors, Fidelity Charitable broadly promotes its ability to increase the

 3   tax efficiency of charitable giving by accepting and liquidating complex assets. See, e.g., Ana

 4   Swanson, Wall Street is sitting on billions meant for charities in “donor-advised funds,” Chicago

 5   Tribune (June 22, 2016) (“Matt Nash, a senior vice president of donor engagement at Fidelity

 6   Charitable, said that donor-advised funds allow more money to go to charity, in part because they

 7   allow people to donate complex assets, such as property, a share in a business or stock.”).

 8   ANSWER TO COMPLAINT ¶ 35:

 9           Fidelity Charitable admits that it promotes its ability to accept complex assets, including by

10   increasing tax efficiency. Fidelity Charitable further answers that, to the extent that the allegations

11   in Paragraph 35 are based on the text of written documents, Fidelity Charitable admits that, to the

12   extent such allegations accurately quote the text of the documents, such text exists, and otherwise

13   denies them. Fidelity Charitable lacks sufficient knowledge or information regarding the remaining

14   allegations in this Paragraph to form a belief as to their truth and therefore denies them on that basis.

15   COMPLAINT ¶ 36:

16           And it has marketed this ability with particular force in targeting ultra-wealthy individuals

17   with complex finances—for whom DAFs offer a unique opportunity to (1) donate large amounts of

18   complex, appreciated assets, (2) with the full tax deduction of direct giving, while (3) also retaining

19   ongoing control over their donations. Abby Schultz, Donor-Advised Funds Become Popular

20   Philanthropic Tools, Barrons (Feb. 15, 2018) (“One reason donor-advised funds have exploded in

21   popularity for the philanthropically inclined is the ability of some major funds to take in complex

22   assets like restricted stock, real estate or even cryptocurrency.”).

23   ANSWER TO COMPLAINT ¶ 36:

24           Fidelity Charitable admits that DAFs offer donors an opportunity to donate complex assets,

25   to take a tax deduction, and to retain some advisory rights over their donations. Fidelity Charitable

26   denies Plaintiffs’ characterization of its marketing activities, and denies the allegations in this

27   Paragraph to the extent they suggest that publicly-traded securities are “complex assets.” Fidelity

28   Charitable lacks sufficient knowledge or information regarding the remaining allegations in this
                                                   17
      Case No. 3:18-cv-04881-JSC                                      DEFENDANT’S ANSWER TO
                                                                        PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 18 of 53




 1   Paragraph to form a belief as to their truth and therefore denies them on that basis.

 2   COMPLAINT ¶ 37:

 3          The competition for these relatively few “big fish” is intense, with each institution touting

 4   its own expertise as superior to the next. Indeed, this is the crux of the competition: which

 5   organization can prove it offers the sophistication and personalized service to handle a high-wealth

 6   individual’s complex financial picture and carry out the individual’s charitable wishes accordingly.

 7   ANSWER TO COMPLAINT ¶ 37:

 8          Fidelity Charitable denies the allegations in this Paragraph to the extent they assert legal

 9   conclusions and are vague and ambiguous, including Plaintiffs’ allegations regarding the “crux of

10   the competition” and “big fish,” which terms are vague and ambiguous. Fidelity Charitable lacks

11   sufficient knowledge or information regarding the remaining allegations in this Paragraph to form

12   a belief as to their truth and therefore denies them on that basis.

13   COMPLAINT ¶ 38:

14          In this regard, Fidelity Charitable has aggressively promoted the services of its dedicated

15   Complex Assets group, led by attorneys Ryan Boland and Karla Valas. See Ryan Boland and Karla

16   Valas, Charitable contributions: Looking beyond cash for the right asset to give, Fidelity Charitable

17   (Jan. 2, 2018) (promoting the group’s work, including tax modeling, with private equity and other

18   entrepreneurial donors and their professional advisers to develop strategies that fit with the donor’s

19   objectives).

20   ANSWER TO COMPLAINT ¶ 38:

21          Fidelity Charitable admits that it has promoted the services of its Complex Assets group.

22   Fidelity Charitable denies Plaintiffs’ characterization of its promotional activities as “aggressive.”

23   COMPLAINT ¶ 39:

24          In 2017, Fidelity Charitable set its sights on Plaintiffs Emily and Malcolm Fairbairn. It

25   promised sophistication and white glove service in order to secure a $100 million donation, and

26   then flagrantly broke each of its promises, costing the Fairbairns millions of dollars and severely

27   impairing their ability to support important charitable causes.

28
                                                      18
      Case No. 3:18-cv-04881-JSC                                           DEFENDANT’S ANSWER TO
                                                                            PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 19 of 53




 1   ANSWER TO COMPLAINT ¶ 39:

 2          Fidelity Charitable denies the allegations in Paragraph 39.

 3   SUBHEADING C

 4          In December 2017, The Fairbairns Decide To Donate $100 Million To Fight Lyme Disease.

 5   ANSWER TO SUBHEADING C

 6          Fidelity Charitable lacks sufficient knowledge or information regarding the statements in

 7   Subheading C to form a belief as to their truth and therefore denies them on that basis.

 8   COMPLAINT ¶ 40:

 9          Emily and Malcolm Fairbairn run a San Francisco-based registered investment advisor

10   called Ascend Capital. Through Ascend, the Fairbairns manage billions of dollars for a range of

11   clients that include pension funds and university endowments. They have successfully run Ascend

12   for more than two decades.

13   ANSWER TO COMPLAINT ¶ 40:

14          Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

15   this Paragraph to form a belief as to their truth and therefore denies them on that basis.

16   COMPLAINT ¶ 41:

17          Over the last decade, the Fairbairns have dedicated more than $65 million to charity: in

18   2010, they placed $25 million in a charitable remainder trust; in 2013, they placed $20 million in a

19   JP Morgan DAF account; and in 2014, they placed $20 million in a Fidelity Charitable DAF

20   account. They have also made numerous direct donations to a wide range of organizations and

21   causes. Most importantly, they have been inspired by Warren Buffet to personally resolve that they

22   will donate the majority of their wealth during their lifetimes.

23   ANSWER TO COMPLAINT ¶ 41:

24          Fidelity Charitable admits that Plaintiffs donated $20 million to Fidelity Charitable in 2014.

25   Fidelity Charitable lacks sufficient knowledge or information regarding the remaining allegations

26   in this Paragraph to form a belief as to their truth and therefore denies them on that basis.

27   COMPLAINT ¶ 42:

28         Like anyone who makes charitable donations, the Fairbairns have received a personal
                                             19
      Case No. 3:18-cv-04881-JSC                                 DEFENDANT’S ANSWER TO
                                                                    PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 20 of 53




 1   financial benefit in return for their philanthropic efforts: a deduction on their taxes. In 2017, changes

 2   in the tax laws meant certain deferred income could no longer be deferred. Given Ascend’s success,

 3   the Fairbairns were facing a substantial tax payment.

 4   ANSWER TO COMPLAINT ¶ 42:

 5           No response is required to Plaintiffs’ statement regarding the changes in the tax laws in

 6   2017, which consists of a conclusion of law. Fidelity Charitable lacks sufficient knowledge or

 7   information regarding the remaining allegations in this Paragraph to form a belief as to their truth

 8   and therefore denies them on that basis.

 9   COMPLAINT ¶ 43:

10           It was therefore the right time for the Fairbairns to take their philanthropy to another level.

11   They would donate $100 million, much of which would be dedicated to fighting Lyme disease—a

12   disease that had recently stricken their entire family, and which has become a silent, rapidly

13   spreading, worldwide pandemic. See, e.g., Donald G. McNeil Jr., Tick and Mosquito Infections

14   Spreading Rapidly, C.D.C. Finds, N.Y. Times (May 1, 2018).

15   ANSWER TO COMPLAINT ¶ 43:

16           Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

17   this Paragraph to form a belief as to their truth and therefore denies them on that basis.

18   COMPLAINT ¶ 44:

19           Their donation would benefit a cause in desperate need of funding, about which the

20   Fairbairns care deeply. And doing so specifically in 2017 made personal financial sense for the

21   Fairbairns. Given these dual benefits, the only remaining question was how best to accomplish the

22   donation.

23   ANSWER TO COMPLAINT ¶ 44:

24           Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

25   this Paragraph to form a belief as to their truth and therefore denies them on that basis.

26   SUBHEADING D

27           In December 2017, Fidelity Charitable Convinces The Fairbairns To Make The $100

28   Million Donation Through Their Fidelity DAF.
                                                 20
      Case No. 3:18-cv-04881-JSC                                            DEFENDANT’S ANSWER TO
                                                                             PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 21 of 53




 1   ANSWER TO SUBHEADING D

 2          Fidelity Charitable admits that Plaintiffs made a donation to Fidelity Charitable’s DAF in

 3   December 2017. Fidelity Charitable denies the remaining statements in Subheading D.

 4   COMPLAINT ¶ 45:

 5          The Fairbairns were familiar with DAFs well before December 2017, having established

 6   DAF accounts with both Fidelity Charitable and JP Morgan years earlier. And both organizations

 7   knew the Fairbairns were precisely the sort of high-wealth, complex-asset individuals critical to

 8   their business.

 9   ANSWER TO COMPLAINT ¶ 45:

10          Fidelity Charitable admits that Plaintiffs had established a DAF account with Fidelity

11   Charitable prior to December 2017. Fidelity Charitable denies Plaintiffs’ characterization of its

12   knowledge about Plaintiffs.      Fidelity Charitable lacks sufficient knowledge or information

13   regarding the remaining allegations in this Paragraph to form a belief as to their truth and therefore

14   denies them on that basis.

15   COMPLAINT ¶ 46:

16          The Fairbairns’ relationship with Fidelity stretches back to 1998. In 2014, the Fairbairns

17   placed $20 million in a Fidelity Charitable DAF.

18   ANSWER TO COMPLAINT ¶ 46:

19          Fidelity Charitable admits that, in 2014, the Fairbairns donated $20 million to Fidelity

20   Charitable.

21   COMPLAINT ¶ 47:

22          And in 2016—after extensive courting—Fidelity finally succeeded in persuading the

23   Fairbairns to become customers of their Fidelity Family Office Services. The Family Office is a

24   division of Fidelity that advertises “a dedicated and exclusive focus on the ultra wealthy community

25   and a deep understanding of their sophisticated needs.” Fidelity Investments, Family Office

26   Services: Focused on the ultra wealthy (2018). Joining the Family Office required the Fairbairns to

27   move tens of millions in additional investments to Fidelity. But doing so, as advertised by Fidelity,

28   gave them a “dedicated relationship team serv[ing] as [their] single point of contact” for all
                                                21
      Case No. 3:18-cv-04881-JSC                                     DEFENDANT’S ANSWER TO
                                                                       PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 22 of 53




 1   interactions with any Fidelity entity going forward, along with “[a]ccess to a dedicated Investment

 2   Analyst who can execute complex trading strategies by leveraging Fidelity’s institutional capital

 3   markets capabilities.” Id.

 4   ANSWER TO COMPLAINT ¶ 47:

 5          Fidelity Charitable admits that Plaintiffs became customers of Fidelity Family Office

 6   Services in 2016. Fidelity Charitable admits that Fidelity Family Office Services is a division of

 7   Fidelity that focuses on high net worth customers.           Fidelity Charitable denies Plaintiffs’

 8   characterization of Fidelity’s “courting” of Plaintiffs. Fidelity Charitable further answers that, to

 9   the extent the allegations in Paragraph 47 are based on the text of written documents, Fidelity

10   Charitable admits that, to the extent such allegations accurately quote the text of the documents,

11   such text exists, and otherwise denies them.

12   COMPLAINT ¶ 48:

13          The Fairbairns also had a longstanding relationship with JP Morgan, and in particular with

14   a wealth manager named Dennis Hearst. The Fairbairns had interacted with and been impressed by

15   Dennis for many years when he worked at Goldman Sachs. In the course of these interactions,

16   Dennis proved to be both reliable and sophisticated. The Fairbairns were thus excited to work with

17   him when he joined JP Morgan’s private banking group. This relationship was indeed the catalyst

18   for the Fairbairns establishing a $20 million DAF account with JP Morgan in 2013.

19   ANSWER TO COMPLAINT ¶ 48:

20          Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

21   this Paragraph to form a belief as to their truth and therefore denies them on that basis.

22   COMPLAINT ¶ 49:

23          Before they even knew the Fairbairns were considering a $100 million donation in 2017,

24   both institutions reached out to the Fairbairns about making additional DAF contributions before

25   year’s end.

26          a.      Fidelity Charitable moved first. On December 12, 2017, Justin Kunz—the

27   Fairbairns’ dedicated point of contact within the Family Office—emailed them to ask whether they

28   had any bitcoin or “other securities” they would like to contribute to their DAF in 2017.
                                                    22
      Case No. 3:18-cv-04881-JSC                                          DEFENDANT’S ANSWER TO
                                                                             PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 23 of 53




 1           b.       Dennis from JP Morgan reached out the very next day. He sent the Fairbairns a

 2   message similarly asking them about contributing “appreciated securities,” “restricted stock,” or

 3   even “limited partnerships” to their JP Morgan DAF account.

 4   ANSWER TO COMPLAINT ¶ 49:

 5          Fidelity Charitable admits that Justin Kunz was Plaintiffs’ point of contact with Fidelity

 6   Family Office Services and asked Plaintiffs whether they were contemplating a contribution to their

 7   DAF in 2017.         Fidelity Charitable lacks sufficient knowledge or information regarding the

 8   remaining allegations in this Paragraph to form a belief as to their truth and therefore denies them

 9   on that basis.

10   COMPLAINT ¶ 50:

11          In the following days, the Fairbairns had a series of conversations and email exchanges with

12   Justin, in which he aggressively pitched Fidelity Charitable as a superior option to JP Morgan and

13   Vanguard (which also sponsors a DAF).

14   ANSWER TO COMPLAINT ¶ 50:

15          Fidelity Charitable admits that there were communications between Plaintiffs and Mr. Kunz

16   in December, 2017.           Fidelity Charitable denies Plaintiffs’ characterizations of those

17   communications. Fidelity Charitable answers further that it lacks sufficient knowledge or

18   information regarding the remaining allegations in this Paragraph to form a belief as to their truth

19   and therefore denies them on that basis.

20   COMPLAINT ¶ 51:

21          On December 19, for example, Justin sent the Fairbairns an email saying that

22           the Charitable team and I went up the ladder and got you the absolute lowest rate

23           available.

24                   Administrative fee would be 0.08%... JPM is typically 0.20%

25                   Investment fees- index funds are lower than JP Morgan AND Vanguard…

26                    for example Fidelity Total Markets is only 0.015%.

27                   Other investment options are available but our index funds match or are

28                    lower than Vanguard’s.
                                                     23
      Case No. 3:18-cv-04881-JSC                                           DEFENDANT’S ANSWER TO
                                                                            PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 24 of 53




 1          (ellipses in original).

 2   ANSWER TO COMPLAINT ¶ 51:

 3          Fidelity Charitable answers that, to the extent that the allegations in Paragraph 51 are based

 4   on the text of written documents, Fidelity Charitable admits that, to the extent such allegations

 5   accurately quote the text of the documents, such text exists, and otherwise denies them.

 6   COMPLAINT ¶ 52:

 7          Even more importantly, Justin’s email continued to position Fidelity as more sophisticated

 8   and more capable of meeting the Fairbairns’ needs than its competitors. Justin said, for example,

 9   that Fidelity Charitable would likely be able to “hold Ascend HF,” meaning the Fairbairns could

10   potentially accomplish their donation by donating shares in Ascend. Justin also boasted of “the

11   Intangibles” that Fidelity Charitable could provide in helping the Fairbairns achieve their

12   philanthropic goals.

13   ANSWER TO COMPLAINT ¶ 52:

14          Fidelity Charitable answers that, to the extent that the allegations in Paragraph 52 are based

15   on the text of written documents, Fidelity Charitable admits that, to the extent such allegations

16   accurately quote the text of the documents, such text exists, and otherwise denies them. Fidelity

17   Charitable further denies Plaintiffs’ characterization of Mr. Kunz’s alleged email.

18   COMPLAINT ¶ 53:

19          Several days later, Justin again touted Fidelity Charitable’s superior ability to handle

20   complex assets. He asked the Fairbairns if they “would like to grant [their] carried interest [i.e., the

21   portion of Ascend’s profits the Fairbairns received based on the company’s investment success,

22   which had not yet been realized for tax purposes] into the donor advised fund. Vanguard can’t do

23   this but we do it frequently .”

24   ANSWER TO COMPLAINT ¶ 53:

25          Fidelity Charitable answers that, to the extent that the allegations in Paragraph 53 are based

26   on the text of written documents, Fidelity Charitable admits that, to the extent such allegations

27   accurately quote the text of the documents, such text exists, and otherwise denies them. Fidelity

28   Charitable further denies Plaintiffs’ characterization of Mr. Kunz’s alleged statement.
                                                      24
      Case No. 3:18-cv-04881-JSC                                          DEFENDANT’S ANSWER TO
                                                                             PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 25 of 53




 1   COMPLAINT ¶ 54:

 2            Justin even introduced the Fairbairns to the head of Fidelity Charitable’s Complex Assets

 3   Group, Ryan Boland, who gave the Fairbairns further information about Fidelity Charitable’s

 4   ability to accept donations of complex assets.

 5   ANSWER TO COMPLAINT ¶ 54:

 6            Fidelity Charitable admits that Justin Kunz gave Emily Fairbairn Ryan Boland’s contact

 7   information and copied Mr. Boland on an email with Emily Fairbairn. Fidelity Charitable admits

 8   that Mr. Boland gave Plaintiffs information regarding Fidelity Charitable’s ability to accept certain

 9   donations. Fidelity Charitable denies the remaining allegations in Paragraph 54.

10   SUBHEADING E

11            The Discussion Changes When One Of The Fairbairns’ Major Stock Holdings Spikes In

12   Value.

13   ANSWER TO SUBHEADING E

14            Fidelity Charitable denies the statements in Subheading E.

15   COMPLAINT ¶ 55:

16            As the Fairbairns were considering how to most effectively structure their donation, they

17   were presented with a unique opportunity.

18   ANSWER TO COMPLAINT ¶ 55:

19            Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

20   this Paragraph to form a belief as to their truth and therefore denies them on that basis.

21   COMPLAINT ¶ 56:

22            On December 26, the Federal Communications Commission (FCC) approved the core

23   technology behind a publicly-traded company called Energous, in which the Fairbairns were (and

24   are) major stakeholders. Energous trades under the ticker symbol “WATT.” This announcement

25   caused Energous’s stock price to skyrocket 39% over the course of December 27.

26   ANSWER TO COMPLAINT ¶ 56:

27            Fidelity Charitable admits that Energous trades under the ticker symbol “WATT” and that

28   Energous’s stock price rose over the course of December 27. Fidelity Charitable lacks sufficient
                                                   25
      Case No. 3:18-cv-04881-JSC                                    DEFENDANT’S ANSWER TO
                                                                        PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 26 of 53




 1   knowledge or information regarding the remaining allegations in this Paragraph to form a belief as

 2   to their truth and therefore denies them on that basis.

 3   COMPLAINT ¶ 57:

 4          The Fairbairns’ dedicated team at Fidelity had closely followed Energous since well before

 5   any discussions about the donation began. For example, as part of their ongoing discussions about

 6   the company, the Fairbairns sent Justin a slide deck about its core technology—and investment

 7   upside—in November 2016. In response, Justin mentioned having on multiple previous occasions

 8   “floated [the company] around the Family Office.” And when the stock had a particularly good day

 9   in early 2017, a trader on their Fidelity team sent an unprompted email congratulating them on the

10   “[n]ice move in WATT today!”

11   ANSWER TO COMPLAINT ¶ 57:

12          Fidelity Charitable answers that, to the extent that the allegations in Paragraph 57 are based

13   on the text of written documents, Fidelity Charitable admits that, to the extent such allegations

14   accurately quote the text of the documents, such text exists, and otherwise denies them. Fidelity

15   Charitable denies Plaintiffs’ characterization of the alleged documents.

16   COMPLAINT ¶ 58:

17          Accordingly, Energous’s spike in value did not go unnoticed by Fidelity. And the Fairbairns

18   immediately recognized the potential upside of donating the Energous holdings. Their average cost

19   basis in the stock was substantially lower than its current, post-jump value. That meant they would

20   face enormous capital gains tax if they eventually sold the shares for their own benefit. But if the

21   Fairbairns instead donated the shares, their full liquidation value could go to charity tax free.

22   Moreover, by donating the shares to a DAF, the Fairbairns could deduct the shares’ full fair market

23   value. That would mean both far more money to fight Lyme disease, and a smaller tax bill for the

24   Fairbairns.

25   ANSWER TO COMPLAINT ¶ 58:

26          Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

27   this Paragraph to form a belief as to their truth and therefore denies them on that basis.

28
                                                      26
      Case No. 3:18-cv-04881-JSC                                          DEFENDANT’S ANSWER TO
                                                                           PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 27 of 53




 1   COMPLAINT ¶ 59:

 2          But the Fairbairns also had some concerns. They would be donating just under 10% of the

 3   company’s outstanding stock, and they knew that Fidelity Charitable would liquidate the stock after

 4   the donation.

 5   ANSWER TO COMPLAINT ¶ 59:

 6          Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

 7   this Paragraph to form a belief as to their truth and therefore denies them on that basis.

 8   COMPLAINT ¶ 60:

 9          This gave the Fairbairns pause. Liquidating a large block of stock can be a delicate process;

10   if not executed according to best practices, it can cause the stock’s value to crash. Among the most

11   important considerations in a stock liquidation are the timing and rate at which shares are sold off.

12   ANSWER TO COMPLAINT ¶ 60:

13          No response is required to Paragraph 60, which purports to describe the process of

14   liquidating a large block of stock and its effect on the stock’s value. Fidelity Charitable denies the

15   allegations in this Paragraph to the extent they assert legal conclusions, are vague and ambiguous

16   (including but not limited to “large block” and “delicate”), and make factual allegations generally

17   without context or specificity. Fidelity Charitable lacks sufficient knowledge or information

18   regarding the remaining allegations in this Paragraph to form a belief as to their truth and therefore

19   denies them on that basis.

20   COMPLAINT ¶ 61:

21          JP Morgan addresses these issues by simply giving donors control over them. Donors can

22   specify “the timing and rate at which the donated securities are liquidated.” JP Morgan Charitable,

23   Introducing the J.P. Morgan Charitable Giving Fund at 2 (2017). Indeed, the Fairbairns’ experience

24   with Dennis was that he would work closely with them in managing all aspects of their DAF account

25   and its associated investments.

26   ANSWER TO COMPLAINT ¶ 61:

27          Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

28   this Paragraph to form a belief as to their truth and therefore denies them on that basis. Fidelity
                                                     27
       Case No. 3:18-cv-04881-JSC                                        DEFENDANT’S ANSWER TO
                                                                            PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 28 of 53




 1   Charitable further answers that, to the extent that the allegations in Paragraph 61 are based on the

 2   text of written documents, Fidelity Charitable admits that, to the extent such allegations accurately

 3   quote the text of the documents, such text exists, and otherwise denies them.

 4   COMPLAINT ¶ 62:

 5          Fidelity Charitable has no such policy; its guidelines simply say it will liquidate stock “at

 6   the earliest date possible.” Fidelity Charitable, Fidelity Charitable Policy Guidelines: Program

 7   Circular at 6 (2017).

 8   ANSWER TO COMPLAINT ¶ 62:

 9          Fidelity Charitable answers that, to the extent that the allegations in Paragraph 62 are based

10   on the text of written documents, Fidelity Charitable admits that, to the extent such allegations

11   accurately quote the text of the documents, such text exists, and otherwise denies them.

12   COMPLAINT ¶ 63:

13          Given the lack of built-in protections for circumstances requiring a liquidation strategy more

14   sophisticated than “the earliest date possible,” the Fairbairns had three principal concerns about

15   Fidelity Charitable handling the WATT liquidation.

16          a.      First, a botched liquidation would mean they had less money to direct to the fight

17   against Lyme disease;

18          b.      Second, if the “earliest date possible” for liquidation was the same day the stock was

19   donated, it could significantly reduce the size of the Fairbairns’ own tax deduction. That is because

20   the size of the deduction for donated stocks turns on the stock’s fair market value on the day the

21   charitable organization receives it. And fair market value is calculated by averaging the daily high

22   and low prices for the stock. Thus, a botched liquidation that happened on the same day as the

23   donation could have significant tax consequences; and

24          c.      Third, as angel investors and continued stakeholders in Energous, the Fairbairns

25   were concerned that a botched liquidation would damage the company going forward.

26   ANSWER TO COMPLAINT ¶ 63:

27          Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

28   this Paragraph to form a belief as to their truth and therefore denies them on that basis.
                                                       28
       Case No. 3:18-cv-04881-JSC                                          DEFENDANT’S ANSWER TO
                                                                              PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 29 of 53




 1   SUBHEADING F

 2          Fidelity Charitable Makes Representations To Assuage The Fairbairns’ Concerns And

 3   Convince Them To Stick With Fidelity Charitable.

 4   ANSWER TO SUBHEADING F

 5          Fidelity Charitable denies the statements in Subheading F.

 6   COMPLAINT ¶ 64:

 7          These concerns caused the Fairbairns to reconsider making their donation through Fidelity

 8   Charitable. They instead strongly considered using JP Morgan, where they knew they could work

 9   with Dennis to execute a sophisticated, careful liquidation strategy that would maximize the shares’

10   value. They told Justin this in a series of frank conversations beginning on the afternoon of

11   December 27.

12   ANSWER TO COMPLAINT ¶ 64:

13          Fidelity Charitable admits that Plaintiffs spoke with Justin Kunz over the phone on

14   December 27.      Fidelity Charitable denies Plaintiffs’ characterization of these conversations.

15   Fidelity Charitable lacks sufficient knowledge or information regarding the remaining allegations

16   in this Paragraph to form a belief as to their truth and therefore denies them on that basis.

17   COMPLAINT ¶ 65:

18          Thus, to convince the Fairbairns to stick with Fidelity Charitable, Fidelity Charitable made

19   four critical representations about how it would handle the liquidation: (1) it would employ

20   sophisticated, state-of-the-art methods for liquidating large blocks of stock, (2) it would not trade

21   more than 10% of the daily trading volume of Energous shares, (3) it would allow the Fairbairns to

22   advise on a price limit (i.e., a point below which Fidelity would not sell shares without first

23   consulting the Fairbairns), and (4) it would not liquidate any shares until the new year.

24   ANSWER TO COMPLAINT ¶ 65:

25          Fidelity Charitable denies the allegations in Paragraph 65.

26   COMPLAINT ¶ 66:

27          Justin made these representations on behalf of Fidelity Charitable, acting as its agent. On

28   information and belief, Justin was communicating with other agents of Fidelity Charitable, and he
                                                  29
       Case No. 3:18-cv-04881-JSC                                     DEFENDANT’S ANSWER TO
                                                                         PLAINTIFFS’ COMPLAINT
     Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 30 of 53




 1   reported the substance of those communications to the Fairbairns.

 2   ANSWER TO COMPLAINT ¶ 66:

 3          Fidelity Charitable denies the allegations in Paragraph 66.

 4   COMPLAINT ¶ 67:

 5          In short, Fidelity Charitable promised the Fairbairns it had the sophistication, would apply

 6   the necessary safeguards, and would give them the necessary input, to make sure it treated the

 7   Energous stock “gently” (to use Fidelity Charitable’s word).

 8   ANSWER TO COMPLAINT ¶ 67:

 9          Fidelity Charitable denies the allegations in Paragraph 67.

10   COMPLAINT ¶ 68:

11          Relying on these promises, the Fairbairns decided Fidelity Charitable was indeed their best

12   option. Malcolm Fairbairn informed Fidelity Charitable on December 27 that the Fairbairns would

13   transfer 1.93 million shares of Energous stock to their Fidelity Charitable DAF account.

14   ANSWER TO COMPLAINT ¶ 68:

15          Fidelity Charitable admits that Plaintiffs communicated on December 27 that shares of

16   Energous stock would be donated to Fidelity Charitable, and denies the remaining allegations of

17   Paragraph 68.

18   COMPLAINT ¶ 69:

19          Fidelity Charitable received 700,000 Energous shares on December 28, and the remaining

20   1.2 million on December 29.

21   ANSWER TO COMPLAINT ¶ 69:

22          Fidelity Charitable admits that it received 700,000 Energous shares on December 28, 2017.

23   Fidelity Charitable further admits that it received 1,233,585 shares of Energous shares on December

24   29, 2017.

25   SUBHEADING G

26          Fidelity Charitable Breaks Each Of Its Promises To The Fairbairns, To Disastrous Effect.

27   ANSWER TO SUBHEADING G

28         Fidelity Charitable denies the statements in Subheading G.
                                                   30
      Case No. 3:18-cv-04881-JSC                                      DEFENDANT’S ANSWER TO
                                                                       PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 31 of 53




 1   COMPLAINT ¶ 70:

 2          What the Fairbairns did not know was that—even as the final shares landed in their DAF

 3   account—Fidelity Charitable immediately began liquidating the entire 1.93 million-share block,

 4   and in the process egregiously breaking each of its promises to the Fairbairns.

 5          a.      Rather than wait for the new year as it had promised to do, Fidelity Charitable

 6   liquidated the entire 1.93 million shares in a matter of hours on the last afternoon of the last business

 7   day of the year—perhaps the year’s single slowest trading period.

 8          b.      Rather than trade only 10% of the daily volume as it had promised to do, Fidelity

 9   Charitable traded approximately 16% of the daily volume and a gobsmacking 35% of the volume

10   over the three-hour trading window.

11          c.      Rather than using sophisticated, state-of-the-art trading strategies, Fidelity

12   Charitable executed the liquidation using incompetent and inappropriate methods.

13          d.      And rather than allow the Fairbairns to advise on a price limit, Fidelity Charitable

14   did these things without even telling the Fairbairns they were happening.

15   ANSWER TO COMPLAINT ¶ 70:

16          Fidelity Charitable admits that it sold 1,931,985 shares of Energous stock on December 29,

17   2017, as it was entitled to do. Fidelity Charitable further admits that December 29, 2017 was the

18   last trading day of the year. Fidelity Charitable denies Plaintiffs’ characterization of December 29,

19   2017, and the remaining allegations in Paragraph 70.

20   COMPLAINT ¶ 71:

21          Put simply: Fidelity Charitable violated each of its representations to the Fairbairns, and the

22   predictable result was the very outcome the Fairbairns had feared—the very reason they went with

23   Fidelity Charitable only once it made those promises:

24          a.       The Energous shares were liquidated for tens of millions of dollars less than they

25   would have been had Fidelity Charitable honored its promises to the Fairbairns.

26          b.      And because Fidelity Charitable’s actions drastically reduced the stock’s fair market

27   value on the same day the Fairbairns made their donation, the Fairbairns were able to deduct

28   millions less from their taxes than they would have been able to had Fidelity Charitable not broken
                                                     31
      Case No. 3:18-cv-04881-JSC                                         DEFENDANT’S ANSWER TO
                                                                           PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 32 of 53




 1   its promises.

 2   ANSWER TO COMPLAINT ¶ 71:

 3          Fidelity Charitable denies the allegations in Paragraph 71.

 4   SUBHEADING H

 5          Fidelity Charitable Entirely Botched The WATT Liquidation.

 6   ANSWER TO SUBHEADING H

 7          Fidelity Charitable denies the statements in Subheading H.

 8   COMPLAINT ¶ 72:

 9          At least two of the promises Fidelity Charitable broke—the 10% limit on daily volume and

10   the Fairbairns’ ability to advise on a price limit—were designed to ensure that Fidelity Charitable’s

11   liquidation of the stock did not cause the stock’s value to plummet. But as noted, Fidelity

12   Charitable’s liquidation violated both of those promises. And in so doing, Fidelity Charitable

13   botched the trade entirely.

14   ANSWER TO COMPLAINT ¶ 72:

15          Fidelity Charitable denies the allegations in Paragraph 72.

16   COMPLAINT ¶ 73:

17          The easiest way to understand why is to look at the outcome of the liquidation. A large trade

18   executed responsibly would affect the stock price to a limited extent. But here, Fidelity Charitable’s

19   trading crashed the stock, driving the share price down more than 30%.

20   ANSWER TO COMPLAINT ¶ 73:

21          Fidelity Charitable denies the allegations in Paragraph 73.

22   COMPLAINT ¶ 74:

23          The process by which Fidelity Charitable liquidated the shares was also indefensible. For

24   example:

25          a.       To liquidate a large block of stock without driving down the price, traders must

26   appropriately spread out the sale so that the market may absorb it. Fidelity Charitable, however,

27   liquidated the entire position over the course of three hours on the last afternoon of the last business

28   day of the year—likely the single worst time period in the entire year to do so.
                                                    32
      Case No. 3:18-cv-04881-JSC                                         DEFENDANT’S ANSWER TO
                                                                            PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 33 of 53




 1          b.      It did so, moreover, without even attempting to find ways to mitigate its outsized

 2   trading volume over this period—for example by seeking to sell shares in large blocks (rather than

 3   individually) or by looking for additional liquidity in readily available off-exchange trading pools.

 4          c.      Additionally, trading algorithms are generally a central feature of large stock

 5   liquidations. Fidelity Charitable flagrantly misused them here. It deployed multiple algorithms

 6   simultaneously, in a way that caused the algorithms to compete against each other in the market

 7   and further drive down the share price.

 8          d.      Finally, even when traders otherwise follow stock liquidation best practices, it is

 9   critically important that they impose safeguards that permit reassessment in the event the trader’s

10   strategies begin moving the market more than expected. In fact, virtually all automated trading

11   machines have such safeguards built into the platform, and Fidelity has established generally

12   applicable internal safeguards that should have triggered a reassessment here. But Fidelity

13   Charitable either disregarded, disabled, or failed altogether to impose any safeguards here.

14   ANSWER TO COMPLAINT ¶ 74:

15          Fidelity Charitable admits that it sold 1,931,985 shares of Energous stock on December 29,

16   2017, as it was entitled to do. Fidelity Charitable admits that it deployed algorithms in connection

17   with the sale of Energous stock. Fidelity Charitable denies Plaintiffs’ characterization of the

18   liquidation and the remaining allegations in Paragraph 74.

19   COMPLAINT ¶ 75:

20          Put simply, Fidelity Charitable acted, at best, with egregious incompetence in liquidating

21   the WATT shares. At worst, its outrageous conduct was motivated by improper self-interest—the

22   desire to get as much money as possible under management by year’s end, no matter the cost to the

23   Fairbairns. See infra ¶ 83. Either way, the result was the shares yielding tens of millions of dollars

24   less than they should have.

25   ANSWER TO COMPLAINT ¶ 75:

26          Fidelity Charitable denies the allegations in Paragraph 75.

27   SUBHEADING I

28         The Fairbairns Confront Fidelity About The Botched Liquidation But Are Stonewalled.
                                                 33
      Case No. 3:18-cv-04881-JSC                                    DEFENDANT’S ANSWER TO
                                                                      PLAINTIFFS’ COMPLAINT
     Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 34 of 53




 1   ANSWER TO SUBHEADING I

 2          Fidelity Charitable denies the statements in Subheading I.

 3   COMPLAINT ¶ 76:

 4          In light of Fidelity Charitable’s promise that it would not liquidate the WATT shares until

 5   the new year, two weeks passed before the Fairbairns realized the wild trading in WATT on

 6   December 29 had in fact been the complete liquidation of their donated shares.

 7   ANSWER TO COMPLAINT ¶ 76:

 8          Fidelity Charitable denies the allegations in Paragraph 76.

 9   COMPLAINT ¶ 77:

10          On January 15, Malcolm Fairbairn emailed Justin from the Family Office:

11          Hi Justin.

12          Could you provide a recap of the transactions involving our donated shares for all

13          securities. To me it seems aggressive to liquidate 9.9 percent of a company’s shares

14          in a half day of trading. Please include number of shares and orders given and at

15          what times.

16          I was told that the selling would begin after the first of the year, you guys would be

17          gentle with the stock (less than 10% of trading volume) and we could advise on a

18          price limit if necessary. So I was surprised to hear that it was liquidated on the last

19          day of December.

20          Best Regards

21          Malcolm

22   ANSWER TO COMPLAINT ¶ 77:

23          Fidelity Charitable answers that to the extent the allegations in Paragraph 77 are based on

24   the text of a written document Fidelity Charitable admits that, to the extent such allegations

25   accurately quote the text of the document, such text exists, and otherwise denies them.

26   COMPLAINT ¶ 78:

27          Justin did not dispute that Fidelity Charitable had made any of the promises set out in

28   Malcolm’s email. He simply responded (incorrectly) that “[t]he trading desk within our Charitable
                                                 34
      Case No. 3:18-cv-04881-JSC                                       DEFENDANT’S ANSWER TO
                                                                          PLAINTIFFS’ COMPLAINT
     Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 35 of 53




 1   Group stuck to under the 10% of the volume,” and that he could set up a phone call to discuss.

 2   ANSWER TO COMPLAINT ¶ 78:

 3          Fidelity Charitable answers that to the extent the allegations in Paragraph 78 are based on

 4   the text of a written document Fidelity Charitable admits that, to the extent such allegations

 5   accurately quote the text of the document, such text exists. Fidelity Charitable denies Plaintiffs’

 6   characterization of Mr. Kunz’s alleged statement as a failure to dispute any alleged promises.

 7   Fidelity Charitable denies the remaining allegations in Paragraph 78.

 8   COMPLAINT ¶ 79:

 9          After a week of back and forth, Justin finally shared a chart showing only basic information

10   about the trade executions. At no point did he ever dispute that Fidelity Charitable had made the

11   promises about how and when it would liquidate the shares. In fact, on a subsequent phone call with

12   the Fairbairns and other Fidelity employees, Justin himself reiterated that Fidelity Charitable had

13   made those promises.

14   ANSWER TO COMPLAINT ¶ 79:

15          Fidelity Charitable admits that Justin Kunz provided information to Plaintiffs showing

16   information about the trade executions.     To the extent the allegations in Paragraph 79 are an

17   accurate representation of that information and that it constitutes a “chart,” Fidelity Charitable

18   admits that such a “chart” exists. Fidelity Charitable denies Plaintiffs’ characterization of the

19   information as “basic” and denies Plaintiffs’ characterization of Mr. Kunz’s response as a failure

20   to dispute that promises had been made. Fidelity Charitable denies the remaining allegations in

21   Paragraph 79.

22   COMPLAINT ¶ 80:

23          After Justin shared the original chart, the Fairbairns sought additional, specific information

24   about the trades, Fidelity Charitable’s trading policies, the commissions or other compensation that

25   Fidelity Charitable and its employees received, and other basic details about their DAF account and

26   Fidelity Charitable’s actions. The Fairbairns also repeatedly asked for any kind of explanation for

27   Fidelity Charitable’s astonishing and inexplicable conduct.

28
                                                    35
      Case No. 3:18-cv-04881-JSC                                         DEFENDANT’S ANSWER TO
                                                                          PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 36 of 53




 1   ANSWER TO COMPLAINT ¶ 80:

 2             Fidelity Charitable admits that Plaintiffs asked for information about trades of Energous

 3   shares.      Fidelity Charitable denies Plaintiffs’ characterization of those questions and

 4   characterization of Fidelity Charitable’s conduct and denies the remaining allegations in Paragraph

 5   80.

 6   COMPLAINT ¶ 81:

 7             In stark contrast to its pre-donation solicitousness, however, Fidelity Charitable completely

 8   stonewalled the Fairbairns, refusing even to tell them how much money it (or its affiliated financial

 9   institution) charged them to make the trades, and eventually simply saying it was “comfortable”

10   with the level of information it had provided and would provide no more.

11   ANSWER TO COMPLAINT ¶ 81:

12             Fidelity Charitable answers that, to the extent that the allegations in Paragraph 81 are based

13   on the text of written documents, Fidelity Charitable admits that, to the extent such allegations

14   accurately quote the text of the documents, such text exists, and otherwise denies them. Fidelity

15   Charitable denies the remaining allegations in Paragraph 81.

16   COMPLAINT ¶ 82:

17             The basis for this refusal is unclear. Perhaps Fidelity Charitable believes it is simply too

18   large and powerful to be held accountable for its actions. Alternatively, perhaps it has refused to

19   provide the information because doing so would reveal systemic undermining of donors’ and

20   charities’ interests in favor of Fidelity’s own bottom line.

21   ANSWER TO COMPLAINT ¶ 82:

22             No response is required to Paragraph 82, as it consists of argument and speculation. To the

23   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 82.

24   COMPLAINT ¶ 83:

25             And indeed, incompetence alone cannot explain Fidelity Charitable’s outrageous actions in

26   this case. Given the significant incentives it faced to liquidate the Energous shares immediately, at

27   whatever cost to the Fairbairns, it is beyond likely that Fidelity Charitable acted based on improper,

28   self-interested motivations.
                                                       36
      Case No. 3:18-cv-04881-JSC                                            DEFENDANT’S ANSWER TO
                                                                             PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 37 of 53




 1            a.     As an initial matter, Fidelity Charitable generates massive profits for its parent and

 2   sister companies by placing virtually all DAF contributions in Fidelity investment products. Thus,

 3   the sooner it liquidated the Energous shares, the sooner that money could start generating profits.

 4            b.     What’s more, Plaintiffs have reason to believe that the success of Fidelity Charitable

 5   and its employees—and the resulting compensation those employees earn—is tied to the amount of

 6   assets under management (i.e., held in Fidelity investment products) as of year’s end. Thus, the

 7   agents of Fidelity Charitable responsible for the liquidation had every incentive to liquidate the

 8   shares immediately. And given the possibility that the Fairbairns would make donations out of their

 9   DAF account over the coming year, there was no guarantee those assets would remain under

10   Fidelity’s management at the end of 2018. Fidelity Charitable and its agents accordingly stood to

11   benefit from immediate liquidation even if it meant a significant reduction in the shares’ liquidation

12   value.

13   ANSWER TO COMPLAINT ¶ 83:

14            Fidelity Charitable denies the allegations in Paragraph 83.

15   SUBHEADING J

16            To Mitigate The Harm Of Its Botched Liquidation, Fidelity Charitable Offers To Help The

17   Fairbairns Cheat On Their Taxes.

18   ANSWER TO SUBHEADING J

19            Fidelity Charitable denies the statements in Subheading J.

20   COMPLAINT ¶ 84:

21            In addition to its prevarications and stonewalling with regard to the trades, Fidelity

22   Charitable attempted to mitigate the harm of its botched liquidation by suggesting that the

23   Fairbairns claim December 28, rather than December 29, as the date for the entire Energous

24   donation.

25   ANSWER TO COMPLAINT ¶ 84:

26            Fidelity Charitable denies the allegations in Paragraph 84.

27   COMPLAINT ¶ 85:

28         Measuring the stock’s fair market value as of December 28 would result in a far larger
                                                 37
      Case No. 3:18-cv-04881-JSC                                  DEFENDANT’S ANSWER TO
                                                                    PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 38 of 53




 1   deduction for the Fairbairns.

 2   ANSWER TO COMPLAINT ¶ 85:

 3          Fidelity Charitable admits that the average of the high and low prices of Energous stock on

 4   December 28, 2017 was higher than the average of the high and low prices on December 29, 2017.

 5   Fidelity Charitable otherwise denies the allegations in Paragraph 85.

 6   COMPLAINT ¶ 86:

 7          But there was only one problem: Fidelity Charitable received only part of the donation on

 8   December 28. The rest of the shares were received on December 29. It would thus be tax fraud to

 9   claim December 29 as the date for the entire donation.

10   ANSWER TO COMPLAINT ¶ 86:

11          Fidelity Charitable admits that it received 700,000 shares of Energous stock on December

12   28, 2019 and 1,233,585 shares of Energous stock on December 29, 2017. Fidelity Charitable denies

13   the remaining allegations in Paragraph 86, including to the extent they assert legal conclusions.

14   COMPLAINT ¶ 87:

15          This did not deter Fidelity Charitable. It told the Fairbairns it would send a letter saying the

16   stock was donated in “December 2017,” and “you and your CPA can decide how to interpret which

17   day it came in.” The Fairbairns understood Fidelity Charitable to be suggesting that it would help

18   them skirt the law.

19   ANSWER TO COMPLAINT ¶ 87:

20          Fidelity Charitable denies any motivation or intent to “help [plaintiffs] skirt the law,” denies

21   the characterization of Fidelity Charitable’s intent, and further denies the allegations in this

22   paragraph to the extent they assert legal conclusions. Fidelity Charitable admits it sent a letter to

23   Plaintiffs stating that they made a donation to Fidelity Charitable in December 2017. Fidelity

24   Charitable lacks sufficient knowledge or information regarding the remaining allegations in

25   Paragraph 87 and therefore denies them on that basis.

26   COMPLAINT ¶ 88:

27          Over Emily Fairbairn’s protest that she was unwilling to break the law, Fidelity Charitable

28   sent the letter. (The Fairbairns have not claimed December 29 as the date for the entire donation.)
                                                     38
       Case No. 3:18-cv-04881-JSC                                       DEFENDANT’S ANSWER TO
                                                                           PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 39 of 53




 1   ANSWER TO COMPLAINT ¶ 88:

 2             Fidelity Charitable admits that it sent a letter to Plaintiffs stating that they made a donation

 3   to Fidelity Charitable in December 2017. Fidelity Charitable denies Plaintiffs’ characterization of

 4   that letter and Mrs. Fairbairn’s alleged “protest.” Fidelity Charitable lacks sufficient knowledge or

 5   information regarding the remaining allegations in this Paragraph to form a belief as to their truth

 6   and therefore denies them on that basis.

 7                                                 COUNT ONE

 8                                               Misrepresentation

 9   COMPLAINT ¶ 89:

10             Plaintiffs re-allege each preceding paragraph as if fully set forth herein.

11   ANSWER TO COMPLAINT ¶ 89:

12             Fidelity Charitable responds to each preceding paragraph in its answer as if fully set forth

13   herein.

14   COMPLAINT ¶ 90:

15             The Fairbairns would not have donated the WATT stock to Fidelity Charitable but for its

16   promises about how it would handle their donation. They would either not have donated the stock

17   at all, or would have done so through JP Morgan.

18   ANSWER TO COMPLAINT ¶ 90:

19             Fidelity Charitable denies that it made promises about how it would handle Plaintiffs’

20   donation. Fidelity Charitable lacks sufficient knowledge or information regarding the remaining

21   allegations in this Paragraph to form a belief as to their truth and therefore denies them on that basis.

22   COMPLAINT ¶ 91:

23             Fidelity Charitable promised that (1) it would employ sophisticated, state-of-the-art

24   methods for liquidating large blocks of stock, (2) it would not trade more than 10% of the daily

25   trading volume of Energous shares, (3) it would allow the Fairbairns to advise on a price limit (i.e.,

26   a point below which it would not sell without first consulting the Fairbairns), and (4) it would not

27   liquidate any shares until the beginning of 2018.

28
                                                        39
      Case No. 3:18-cv-04881-JSC                                              DEFENDANT’S ANSWER TO
                                                                               PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 40 of 53




 1   ANSWER TO COMPLAINT ¶ 91:

 2          Fidelity Charitable denies the allegations in Paragraph 91.

 3   COMPLAINT ¶ 92:

 4          Fidelity Charitable made each of these promises for the purpose of inducing the Fairbairns

 5   to donate the WATT shares. It did so not just to assuage the Fairbairns’ concerns about the price it

 6   would achieve in liquidating the stock, but also specifically to address the Fairbairns’ concerns

 7   about how the liquidation might affect their tax deduction.

 8   ANSWER TO COMPLAINT ¶ 92:

 9          Fidelity Charitable denies the allegations in Paragraph 92.

10   COMPLAINT ¶ 93:

11          The Fairbairns had no reason not to take Fidelity at its word.

12   ANSWER TO COMPLAINT ¶ 93:

13          Fidelity Charitable lacks sufficient knowledge or information regarding the allegations in

14   this Paragraph to form a belief as to their truth and therefore denies them on that basis.

15   COMPLAINT ¶ 94:

16          Fidelity Charitable, however, flagrantly violated each of these promises. It (1) liquidated

17   the entire block of shares on December 29, (2) accounting for around 16% of the day’s trading

18   volume (and 35% of volume over the three-hour trading window), (3) using inappropriate trading

19   methodologies, in a way that caused Fidelity’s own trades to compete against each other, (4) without

20   even telling the Fairbairns it was happening, let alone allowing them to advise on a price limit.

21   ANSWER TO COMPLAINT ¶ 94:

22          Fidelity Charitable admits that it sold 1,931,985 shares of Energous stock on December 29,

23   2017, as it was entitled to do. Fidelity Charitable denies the remaining allegations in Paragraph 94.

24   COMPLAINT ¶ 95:

25          Fidelity Charitable knew when it made these promises that it had no intention of keeping

26   them. In the alternative, the Fidelity Charitable made the promises intending to honor them but then

27   negligently and recklessly failed to do so.

28
                                                     40
      Case No. 3:18-cv-04881-JSC                                          DEFENDANT’S ANSWER TO
                                                                           PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 41 of 53




 1   ANSWER TO COMPLAINT ¶ 95:

 2          Fidelity Charitable denies the allegations in Paragraph 95.

 3   COMPLAINT ¶ 96:

 4          As a result, the WATT shares were liquidated for far less than they would have been, and

 5   the Fairbairns’ tax deduction was smaller than it would have been, had Fidelity Charitable honored

 6   its promises.

 7   ANSWER TO COMPLAINT ¶ 96:

 8          Fidelity Charitable denies the allegations in Paragraph 96.

 9   COMPLAINT ¶ 97:

10          This Court should therefore order Fidelity Charitable to make the Fairbairns whole with

11   respect to their tax deduction—i.e., pay the Fairbairns the difference between their actual deduction

12   and the deduction they would have received had Fidelity Charitable honored its promises.

13   ANSWER TO COMPLAINT ¶ 97:

14          No response is required to Paragraph 97, which consists of conclusions of law. To the extent

15   a response is required, Fidelity Charitable denies the allegations in Paragraph 97.

16   COMPLAINT ¶ 98:

17          This Court should also order Fidelity Charitable to make the Fairbairns whole with respect

18   to their donation—i.e., restore to the Fairbairns’ DAF account the amount of money that a

19   reasonably competent liquidation (adhering to the promises made) would have yielded.

20   ANSWER TO COMPLAINT ¶ 98:

21          No response is required to Paragraph 98, which consists of conclusions of law. To the extent

22   a response is required, Fidelity Charitable denies the allegations in Paragraph 98.

23   COMPLAINT ¶ 99:

24          In the alternative, this Court should order rescission of the donation.

25   ANSWER TO COMPLAINT ¶ 99:

26          No response is required to Paragraph 99, which consists of conclusions of law. To the extent

27   a response is required, Fidelity Charitable denies the allegations in Paragraph 99.

28
                                                     41
      Case No. 3:18-cv-04881-JSC                                          DEFENDANT’S ANSWER TO
                                                                           PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 42 of 53




 1                                                COUNT TWO

 2                                              Breach of Contract

 3   COMPLAINT ¶ 100:

 4             Plaintiffs re-allege each preceding paragraph as if fully set forth herein.

 5   ANSWER TO COMPLAINT ¶ 100:

 6             Fidelity Charitable responds to each preceding paragraph in its answer as if fully set forth

 7   herein.

 8   COMPLAINT ¶ 101:

 9             Fidelity Charitable’s conduct also breached an enforceable agreement between the parties

10   about how Fidelity Charitable would treat the Fairbairns’ donation.

11   ANSWER TO COMPLAINT ¶ 101:

12             No response is required to Paragraph 101, which consists of conclusions of law. To the

13   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 101.

14   COMPLAINT ¶ 102:

15             In consideration for the Fairbairns donating the 1.93 million WATT shares, Fidelity

16   Charitable agreed (1) it would employ sophisticated methods in liquidating those shares, (2) it

17   would not trade more than 10% of the daily trading volume, (3) it would allow the Fairbairns to

18   advise on a price limit, and (4) it would not liquidate any shares until 2018.

19   ANSWER TO COMPLAINT ¶ 102:

20             Fidelity Charitable denies the allegations in Paragraph 102.

21   COMPLAINT ¶ 103:

22             The Fairbairns performed their obligation under the agreement by donating the 1.93 million

23   shares.

24   ANSWER TO COMPLAINT ¶ 103:

25             No response is required to Paragraph 103, which consists of conclusions of law. To the

26   extent a response is required, Fidelity Charitable admits that Plaintiffs donated 1,933,585 shares of

27   Energous stock to Fidelity Charitable, and denies the remaining allegations in Paragraph 103.

28
                                                        42
      Case No. 3:18-cv-04881-JSC                                              DEFENDANT’S ANSWER TO
                                                                               PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 43 of 53




 1   COMPLAINT ¶ 104:

 2             Fidelity Charitable, however, breached by (1) liquidating the entire block of shares on

 3   December 29, (2) accounting for around 16% of the day’s trading volume (and 35% of volume over

 4   the three-hour trading window), (3) using inappropriate trading methodologies, in a way that caused

 5   Fidelity’s own trades to compete against each other, (4) without allowing the Fairbairns to advise

 6   on a price limit.

 7   ANSWER TO COMPLAINT ¶ 104:

 8             No response is required to Paragraph 104, which consists of conclusions of law. To the

 9   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 104.

10   COMPLAINT ¶ 105:

11             As a result, the Fairbairns’ tax deduction was smaller than it would have been in the absence

12   of Fidelity Charitable’s breach, and the Fairbairns were left with far less money to direct to

13   charitable causes through their DAF account than they would have been absent Fidelity Charitable’s

14   breach.

15   ANSWER TO COMPLAINT ¶ 105:

16             Fidelity Charitable denies the allegations in Paragraph 105.

17   COMPLAINT ¶ 106:

18             At a minimum, Fidelity Charitable’s conduct violated the implied covenant of good faith

19   and fair dealing present in every contract.

20   ANSWER TO COMPLAINT ¶ 106:

21             No response is required to Paragraph 106, which consists of conclusions of law. To the

22   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 106.

23   COMPLAINT ¶ 107:

24             This Court should therefore order Fidelity Charitable to make the Fairbairns whole with

25   respect to their tax deduction. This Court should also order Fidelity Charitable to make the

26   Fairbairns whole with respect to their donation.

27   ANSWER TO COMPLAINT ¶ 107:

28         No response is required to Paragraph 107, which consists of conclusions of law. To the
                                                 43
      Case No. 3:18-cv-04881-JSC                                    DEFENDANT’S ANSWER TO
                                                                      PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 44 of 53




 1   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 107.

 2   COMPLAINT ¶ 108:

 3             In the alternative, this Court should order rescission of the donation.

 4   ANSWER TO COMPLAINT ¶ 108:

 5             No response is required to Paragraph 108, which consists of conclusions of law. To the

 6   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 108.

 7                                               COUNT THREE

 8                                                    Estoppel

 9   COMPLAINT ¶ 109:

10             Plaintiffs re-allege each preceding paragraph as if fully set forth herein.

11   ANSWER TO COMPLAINT ¶ 109:

12             Fidelity Charitable responds to each preceding paragraph in its answer as if fully set forth

13   herein.

14   COMPLAINT ¶ 110:

15             The doctrine of estoppel holds a party to what it promised when those promises reasonably

16   induced another party to act.

17   ANSWER TO COMPLAINT ¶ 110:

18             No response is required to Paragraph 110, which consists of conclusions of law.

19   COMPLAINT ¶ 111:

20             Fidelity Charitable’s promises about how it would handle the Fairbairns’ donation induced

21   the Fairbairns to donate the Energous shares.

22   ANSWER TO COMPLAINT ¶ 111:

23             Fidelity Charitable denies the allegations in Paragraph 111.

24   COMPLAINT ¶ 112:

25             Fidelity Charitable should reasonably have expected its promises to induce the Fairbairns’

26   donation—indeed, that was the very reason it made the promises.

27   ANSWER TO COMPLAINT ¶ 112:

28         Fidelity Charitable denies the allegations in Paragraph 112.
                                                    44
      Case No. 3:18-cv-04881-JSC                                        DEFENDANT’S ANSWER TO
                                                                                PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 45 of 53




 1   COMPLAINT ¶ 113:

 2             This Court should therefore hold Fidelity Charitable to its word and order Fidelity

 3   Charitable to place the Fairbairns where they would be had it not broken its promises.

 4   ANSWER TO COMPLAINT ¶ 113:

 5             No response is required to Paragraph 113, which consists of conclusions of law. To the

 6   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 113.

 7   COMPLAINT ¶ 114:

 8             Accordingly, the Court should order Fidelity Charitable to restore to the Fairbairns’ DAF

 9   account all losses attributable to Fidelity Charitable’s wrongdoing, and also to repay the Fairbairns

10   for the tax loss attributable to this wrongdoing.

11   ANSWER TO COMPLAINT ¶ 114:

12             No response is required to Paragraph 114, which consists of conclusions of law. To the

13   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 114.

14   COMPLAINT ¶ 115:

15             In the alternative, this Court should order rescission of the donation.

16   ANSWER TO COMPLAINT ¶ 115:

17             No response is required to Paragraph 115, which consists of conclusions of law. To the

18   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 115.

19                                                COUNT FOUR

20                                                  Negligence

21   COMPLAINT ¶ 116:

22             Plaintiffs re-allege each preceding paragraph as if fully set forth herein.

23   ANSWER TO COMPLAINT ¶ 116:

24             Fidelity Charitable responds to each preceding paragraph in its answer as if fully set forth

25   herein.

26   COMPLAINT ¶ 117:

27             Fidelity Charitable’s liquidation of the WATT shares utterly failed to meet even baseline

28   standards of competence or reasonableness. Its actions are little different than if the Fairbairns had
                                                   45
       Case No. 3:18-cv-04881-JSC                                          DEFENDANT’S ANSWER TO
                                                                             PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 46 of 53




 1   sent it a briefcase full of stock certificates, and it thought “liquidating” them meant throwing them

 2   in the ocean.

 3   ANSWER TO COMPLAINT ¶ 117:

 4              Fidelity Charitable denies the allegations in Paragraph 117.

 5   COMPLAINT ¶ 118:

 6              In so doing, Fidelity Charitable deprived the Fairbairns of the ability to direct money to fight

 7   Lyme disease, and also significantly reduced the size of the tax deduction the Fairbairns were able

 8   to take.

 9   ANSWER TO COMPLAINT ¶ 118:

10              Fidelity Charitable denies the allegations in Paragraph 118.

11   COMPLAINT ¶ 119:

12              The Fairbairns retain robust, exclusive advisory rights over the disposition of funds held in

13   their DAF account. Fidelity Charitable is obligated to abide by the Fairbairns’ directions as long as

14   the Fairbairns direct the money to proper charitable purposes. Thus, by negligently reducing the

15   amount of money over which the Fairbairns have advisory power, Fidelity Charitable has directly

16   and materially impaired the Fairbairns’ rights.

17   ANSWER TO COMPLAINT ¶ 119:

18              No response is required to Paragraph 119, which consists of conclusions of law. To the

19   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 119.

20   COMPLAINT ¶ 120:

21              Additionally, after specifically promising to handle the WATT liquidation in a way that

22   would maximize the Fairbairns’ tax deduction, and thereby incurring a duty to act reasonably with

23   respect to the Fairbairns’ deduction, Fidelity Charitable’s negligence in fact significantly decreased

24   the size of the tax deduction the Fairbairns were able to take.

25   ANSWER TO COMPLAINT ¶ 120:

26              No response is required to Paragraph 120, which consists of conclusions of law. To the

27   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 120.

28
                                                         46
      Case No. 3:18-cv-04881-JSC                                               DEFENDANT’S ANSWER TO
                                                                                PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 47 of 53




 1   COMPLAINT ¶ 121:

 2             This Court should therefore order Fidelity Charitable to restore to the Fairbairns’ DAF

 3   account the amount of money that a reasonably competent liquidation of the Energous shares would

 4   have yielded, and to make the Fairbairns whole with respect to their tax deduction.

 5   ANSWER TO COMPLAINT ¶ 121:

 6             No response is required to Paragraph 121, which consists of conclusions of law. To the

 7   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 121.

 8                                                COUNT FIVE

 9                                  California Unfair Competition Law (UCL)

10   COMPLAINT ¶ 122:

11             Plaintiffs re-allege each preceding paragraph as if fully set forth herein.

12   ANSWER TO COMPLAINT ¶ 122:

13             Fidelity Charitable responds to each preceding paragraph in its answer as if fully set forth

14   herein.

15   COMPLAINT ¶ 123:

16             California law prohibits “any unlawful, unfair or fraudulent business act or practice.” Cal.

17   Bus. & Prof. Code § 17200.

18   ANSWER TO COMPLAINT ¶ 123:

19             No response is required to Paragraph 123, which consists of conclusions of law.

20   COMPLAINT ¶ 124:

21             Here, Fidelity Charitable violated the UCL by making false promises that wrongfully

22   induced the Fairbairns to donate the WATT shares.

23   ANSWER TO COMPLAINT ¶ 124:

24             No response is required to Paragraph 124, which consists of conclusions of law. To the

25   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 124.

26   COMPLAINT ¶ 125:

27             This Court should accordingly order Fidelity Charitable to return to the Fairbairns the value

28   of those shares as of the time of the donation.
                                                        47
      Case No. 3:18-cv-04881-JSC                                             DEFENDANT’S ANSWER TO
                                                                              PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 48 of 53




 1   ANSWER TO COMPLAINT ¶ 125:

 2          No response is required to Paragraph 125, which consists of conclusions of law. To the

 3   extent a response is required, Fidelity Charitable denies the allegations in Paragraph 125.

 4                                      AFFIRMATIVE DEFENSES

 5          Fidelity Charitable asserts the following defenses and reserves the right to assert other

 6   defenses or claims when and if they become appropriate and/or available in this Action. The

 7   statement of any defense herein does not assume the burden of proof for any issue, fact, or element

 8   of a claim to which the applicable law places the burden of proof on Plaintiffs.

 9                                        First Affirmative Defense

10                            FAILURE TO STATE A CAUSE OF ACTION

11          The Complaint, and each purported cause of action alleged therein, fails to state facts

12   sufficient to constitute a cause of action against Fidelity Charitable.

13                                       Second Affirmative Defense

14                                           LACK OF STANDING

15          The Complaint is barred because Plaintiff lacks standing to sue Fidelity Charitable for the

16   causes of action pled in the Complaint.

17                                       Third Affirmative Defense

18                                           FEDERAL TAX LAW

19          The Internal Revenue Code and/or Internal Revenue Service Regulations prohibit or

20   foreclose the recovery Plaintiffs seek.

21                                       Fourth Affirmative Defense

22                                ESTOPPEL AND UNCLEAN HANDS

23          The Complaint, and each purported cause of action alleged therein, is barred by the conduct,

24   actions, and inactions of Plaintiffs, which amount to and constitute an estoppel of the causes of

25   action and any relief sought thereby.

26                                        Fifth Affirmative Defense

27                                                 WAIVER

28         The Complaint, and each purported cause of action alleged therein, is barred by the conduct,
                                                 48
      Case No. 3:18-cv-04881-JSC                                      DEFENDANT’S ANSWER TO
                                                                         PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 49 of 53




 1   actions and inactions of Plaintiffs, which amount to and constitute a waiver of any right or rights

 2   that Plaintiffs may or might have in relation to the matters alleged in the Complaint.

 3                                       Sixth Affirmative Defense

 4                                             GOOD FAITH

 5          With respect to the matters alleged in the Complaint, Fidelity Charitable at all times acted

 6   in good faith and in accordance with reasonable commercial standards, thus precluding any

 7   recovery by Plaintiffs.

 8                                      Seventh Affirmative Defense

 9                                        NO BREACH OF DUTY

10          Fidelity Charitable denies that it or any of its agents, principals, or representatives breached

11   any duty or obligations allegedly owed to Plaintiffs.

12                                      Eighth Affirmative Defense

13                                         NO INJURY OR LOSS

14          Plaintiffs’ claims are barred because they have not suffered injury in fact or lost money or

15   property as a result of any alleged action of Fidelity Charitable.

16                                       Ninth Affirmative Defense

17                                            DUTY TO READ

18          The causes of action advanced in the Complaint are barred, in whole or in part, because the

19   alleged matters about which Plaintiffs complain were adequately disclosed to Plaintiffs, and/or

20   Plaintiffs failed to read the documents that were provided to them that disclosed such matters.

21                                       Tenth Affirmative Defense

22                                   NO PROXIMATE CAUSATION

23          Plaintiffs’ claims are barred from any recovery because there is no causal connection

24   between the alleged wrongdoing and any harm to Plaintiffs.

25                                     Eleventh Affirmative Defense

26                             PROPORTIONATE REDUCTION OF RELIEF

27          To the extent that other persons or entities, rather than Fidelity Charitable, are at fault with

28   respect to the matters complained of herein, and/or the alleged harm or damages suffered, any
                                                  49
       Case No. 3:18-cv-04881-JSC                                     DEFENDANT’S ANSWER TO
                                                                        PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 50 of 53




 1   recovery by Plaintiffs should be reduced by the proportion of such harm or damages, if any, caused

 2   by said other persons or entities.

 3                                         Twelfth Affirmative Defense

 4                NO ENTITLEMENT TO JURY TRIAL ON EQUITABLE CLAIMS

 5          Because jury trials are available for actions at law only, Plaintiffs are not entitled to a jury

 6   trial on their equitable claims and any claims at law to the extent they seek equitable relief.

 7                                        Thirteenth Affirmative Defense

 8                                    CONDUCT NOT DECEPTIVE

 9          Fidelity Charitable’s business practices are and were not likely to mislead Plaintiffs because

10   substantial disclosure is and was made of all material facts and circumstances, including in the

11   donor application, contribution form and letter of intent, program circular and/or other agreements

12   and account documents.

13                                    Fourteenth Affirmative Defense

14                                               NO RELIANCE

15          Plaintiffs did not, or could not have, reasonably or justifiably relied on the alleged

16   representations made by Fidelity Charitable or its alleged agents or representatives.

17                                        Fifteenth Affirmative Defense

18                                           NO LOSS CAUSATION

19          Fidelity Charitable did not cause any alleged loss to Plaintiffs.

20                                        Sixteenth Affirmative Defense

21                                 NO ENTITLEMENT TO DAMAGES

22          The damages Plaintiffs seek for alleged misrepresentation are not recoverable under that

23   legal theory.

24                                    Seventeenth Affirmative Defense

25                                  ADEQUATE REMEDIES AT LAW

26          The Complaint’s prayers for equitable relief are barred because Plaintiffs have adequate

27   remedies at law.

28
                                                       50
      Case No. 3:18-cv-04881-JSC                                           DEFENDANT’S ANSWER TO
                                                                            PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 51 of 53




 1                                       Eighteenth Affirmative Defense

 2                   INTEGRATION AND MERGER; PAROL EVIDENCE RULE

 3           One or more of the causes of action advanced in the Complaint are barred by the terms and

 4   conditions of the donor application, contribution form and letter of intent, program circular and/or

 5   other agreements and account documents at issue.

 6                                       Nineteenth Affirmative Defense

 7                                         FAILURE TO MITIGATE

 8           To the extent that Plaintiffs have suffered harm from Fidelity Charitable’s alleged breach of

 9   contract, Plaintiffs have failed to mitigate that harm.

10                                       Twentieth Affirmative Defense

11                     NO ESTOPPEL AVAILABLE BECAUSE OF CONTRACT

12           To the extent that Plaintiffs demonstrate a valid contract between Plaintiffs and Fidelity

13   Charitable, their estoppel claim is barred.

14                                      Twenty-First Affirmative Defense

15                                                ECONOMIC LOSS

16           Plaintiffs’ negligence claim is barred by the economic loss doctrine and their losses are

17   recoverable, if at all, in contract alone.

18                                     Twenty-Second Affirmative Defense

19                        CONTRIBUTORY/COMPARATIVE NEGLIGENCE

20           Fidelity Charitable is not legally responsible with respect to any restitution and/or monetary

21   award that may be claimed by Plaintiffs in connection with the matters alleged in the Complaint.

22   However, if Fidelity Charitable is found to be legally responsible in any manner, then it alleges that

23   its legal responsibilities are not the sole and proximate cause of any harm to Plaintiffs, and the

24   restitution and/or monetary award, if any, is to be apportioned in accordance with the fault and legal

25   responsibility of all parties, persons and entities, or the agents, servants and employees of such

26   parties, persons and entities, who contributed to and/or caused said harm, according to proof

27   presented at the time of trial.

28
                                                       51
      Case No. 3:18-cv-04881-JSC                                           DEFENDANT’S ANSWER TO
                                                                            PLAINTIFFS’ COMPLAINT
      Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 52 of 53




 1                                 Twenty-Third Affirmative Defense

 2                                CONSENT/ASSUMPTION OF RISK

 3          By their own conduct, acts and omissions, Plaintiffs consented to and acquiesced in Fidelity

 4   Charitable’s conduct and have assumed the risk of any purportedly tortious conduct.

 5                                 Twenty-Fourth Affirmative Defense

 6                  CONDUCT NOT UNLAWFUL, UNFAIR OR FRAUDULENT

 7          Fidelity Charitable’s business practices are not “unlawful,” “unfair,” or “fraudulent” within

 8   the meaning of California Business and Professions Code Sections 17200, et seq. or 17500, et seq.

 9                                  Twenty-Fifth Affirmative Defense

10                             CHARITABLE DAMAGES LIMITATION

11          To the extent Plaintiffs’ causes of action in tort succeed, Plaintiffs are limited in their

12   recovery by applicable laws, including a limitation of $20,000 in damages per claim. See Mass.

13   Gen. Laws Ann. ch. 231, § 85K.

14                                  Twenty-Sixth Affirmative Defense

15                                         OTHER DEFENSES

16          Fidelity Charitable reserves the right to amend or supplement its affirmative defenses to

17   include any defenses of which it is not presently aware.

18                                       PRAYER FOR RELIEF

19          Wherefore, Fidelity Charitable respectfully requests that the Court enter an Order:

20          A.      Denying Plaintiffs’ Prayer for Relief;

21          B.      Entering judgment against Plaintiffs and in favor of Fidelity Charitable;

22          C.      Dismissing the Complaint with prejudice;

23          D.      Awarding Fidelity Charitable its reasonable costs and expenses, including

24   reasonable attorney’s fees, incurred in connection with this Action; and

25          E.      Granting Fidelity Charitable such other and further relief as this Court may deem

26   just and proper.

27

28
                                                    52
      Case No. 3:18-cv-04881-JSC                                         DEFENDANT’S ANSWER TO
                                                                          PLAINTIFFS’ COMPLAINT
     Case 3:18-cv-04881-JSC Document 46 Filed 12/17/18 Page 53 of 53




 1        DATED: December 17, 2018                 Respectfully submitted,

 2                                                 By: /s/ David C. Marcus
 3                                                 David C. Marcus
                                                   Christopher T. Casamassima
 4                                                 Alan E. Schoenfeld
                                                   WILMER CUTLER PICKERING
 5                                                 HALE AND DORR LLP
 6                                                 Attorney for Defendant
                                                   FIDELITY INVESTMENTS
 7                                                 CHARITABLE GIFT FUND
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         53
     Case No. 3:18-cv-04881-JSC                           DEFENDANT’S ANSWER TO
                                                           PLAINTIFFS’ COMPLAINT
